 



Exhibit 10.4
SHARE PURCHASE AGREEMENT
     This Share Purchase Agreement (this “Agreement”) is made and entered into
as of the 5th day of June, 2007 (the “Effective Date”), by and among Willbros
Acquisition Canada Limited, a company incorporated under the laws of British
Columbia, Canada (“Purchaser”); AMEC Inc., a company incorporated under the laws
of Canada (“AMEC”); and AMEC Americas Limited, a company incorporated under the
laws of Canada (“AMEC Americas” and, collectively with AMEC, “Sellers” or,
individually, each a “Seller”).
RECITALS
     A. Sellers own all of the issued and outstanding share capital of Midwest
Management (1987) Limited, a company organized under the laws of Saskatchewan,
Canada (“Midwest”), which is engaged in the business of pipeline construction
contracting for the oil and gas industry (the “Business”).
     B. Purchaser desires to acquire, and Sellers desire to sell, said share
capital of Midwest.
     C. Purchaser and Sellers (the “Parties”) desire to evidence their agreement
to the terms and conditions of the purchase and sale of said share capital of
Midwest as set forth in this Agreement.
     In consideration of the recitals and the representations, warranties and
covenants set forth in this Agreement, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, each of the following terms
has the meaning specified below:
     “Accounts Payable” means any and all trade accounts payable of the Midwest
Group.
     “Adjustment Statement” means a statement showing Current Assets, Current
Liabilities, Working Capital, Debt Load Adjustment and Other Liabilities
Adjustment as of the Closing Date.
     “Affiliate” means, with respect to any Person, each other Person that,
directly or indirectly (through one or more intermediaries or otherwise),
controls, is controlled by, or is under common control with such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the actual power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of stock or share capital, by contract, credit arrangement
or otherwise.
Share Purchase Agreement (Final)

-1-



--------------------------------------------------------------------------------



 



     “Agreement” means this Share Purchase Agreement, as amended, supplemented
or modified from time to time.
     “AMEC” has the meaning specified in the introductory paragraph of this
Agreement.
     “AMEC Americas” has the meaning specified in the introductory paragraph of
this Agreement.
     “Applicable Privacy Laws” means any and all applicable laws relating to
privacy and the collection, use and disclosure of personal information in all
applicable jurisdictions, including the Personal Information Protection and
Electronic Documents Act (Canada) and/or any comparable provincial law including
the Personal Information Protection Act (Alberta).
     “Bureau” has the meaning specified in Section 7.1(b).
     “Business” has the meaning specified in the Recitals to this Agreement.
     “Centra Gas Project” means the project involving the construction of
approximately 227 kilometers of pipeline for Centra Gas Manitoba Inc.’s Rural
Expansion Project and the litigation arising therefrom, including the litigation
in the Manitoba’s Queen’s Bench (Cause Number C101-01-15699 and C104-02-01236).
     “Claim” has the meaning specified in Section 8.1.
     “Closing” means the consummation of the purchase and sale of the Shares
hereunder.
     “Closing Balance Sheet” has the meaning specified in Section 2.3(b)(ii).
     “Closing Date” has the meaning specified in Section 3.1.
     “Closing Date Adjusting Payments” has the meaning specified in
Section 2.3(b).
     “Closing Purchase Price” has the meaning specified in Section 2.3(a).
     “Company Contracts” means all written agreements, contracts and commitments
(other than leases) to which Midwest or any of the Subsidiaries is a party, by
which Midwest or any of the Subsidiaries is directly or indirectly bound, or to
which any asset of Midwest or any of the Subsidiaries may be subject, including:
     (a) loan agreements, indentures, letters of credit, mortgages, security
agreements, pledge agreements, deeds of trust, bonds, notes, guarantees, and
other agreements and instruments relating to the borrowing of money or obtaining
of or extension of credit;
     (b) licenses, licensing arrangements and other contracts providing in whole
or in part for the use of, or limiting the use of, any Intellectual Property
Rights;
Share Purchase Agreement (Final)

-2-



--------------------------------------------------------------------------------



 



     (c) joint venture, partnership and similar contracts involving a sharing of
profits or expenses (including joint research and development and joint
marketing contracts);
     (d) asset and share purchase agreements and other acquisition or
divestiture agreements, including any agreements relating to the sale, lease or
disposal of any shares or assets (other than sales of inventory in the ordinary
course of business) or involving continuing indemnity or other obligations;
     (e) unfulfilled or pending orders and other contracts for the purchase or
sale of materials, supplies, products or services, each of which involves
aggregate payments in excess of $25,000;
     (f) contracts with respect to which the aggregate amount that could
reasonably be expected to be paid or received thereunder in the future exceeds
$15,000 per annum or $25,000 in the aggregate;
     (g) sales agency, manufacturer’s representative, marketing and
distributorship agreements;
     (h) contracts, agreements and arrangements with respect to the
representation of Midwest or any of the Subsidiaries in foreign countries;
     (i) contracts, agreements and commitments with AMEC or AMEC Americas or any
of their employees or Affiliates; and
     (j) any other written contracts, agreements and commitments that are
(i) material to the business or financial condition of the Midwest Group, taken
as a whole, and (ii) not otherwise captured by a defined term used elsewhere
herein.
     “Company Employee Benefit Plans” means “employee benefit plans,” including
severance pay, sick leave, vacation pay, salary continuation for disability,
retirement, deferred compensation, bonus, long-term incentive, profit sharing,
pension, hospitalization, medical insurance, life insurance and scholarship
programs: (a) maintained by AMEC or AMEC Americas or any of their Affiliates for
the benefit of Midwest or any of the Subsidiaries, (b) maintained by Midwest or
any of the Subsidiaries, or (c) to which Midwest or any of the Subsidiaries has
contributed or is obligated to contribute.
     “Company Permits” means any and all permits, licenses, variances,
exemptions, orders, franchises, approvals, consents, registrations and
authorizations of all Governmental Authorities held by Midwest or any of the
Subsidiaries relating to the ownership, use or operation of their businesses or
assets.
     “Competition Act Approval” means either (i) the applicable waiting period
under section 123 of the Competition Act (Canada) shall have expired and the
Commissioner of Competition
Share Purchase Agreement (Final)

-3-



--------------------------------------------------------------------------------



 



(“Commissioner”) shall have issued a no-action letter whether pursuant to
section 123(1) of the Competition Act (Canada) or otherwise, to the effect that
the Commissioner does not intend to make an application under section 92 of the
Competition Act (Canada) in respect of the transactions contemplated this
Agreement; or (ii) the Commissioner shall have issued an advance ruling
certificate under section 102(1) of the Competition Act (Canada) to the effect
that the Commissioner is satisfied that the Commissioner would not have
sufficient grounds upon which to apply to the Competition Tribunal for an order
under section 92 of the Competition Act (Canada) in respect of the transactions
contemplated by this Agreement.
     “Current Assets” means the current assets reflected on the consolidated
balance sheet of the Midwest Group at any date, determined in accordance with
GAAP, except for inter-company assets.
     “Current Liabilities” means the current liabilities reflected on the
consolidated balance sheet of the Midwest Group at any given date, determined in
accordance with GAAP, except for inter-company liabilities.
     “Debt Load Adjustment” has the meaning specified in Section 2.3(b)(i)(A).
     “Deposit” has the meaning specified in Section 2.2(a).
     “Disclosed Personal Information” has the meaning specified in Section 5.18.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto and any
documents listed on such Disclosure Schedule and expressly incorporated therein
by reference.
     “Dollars” or “$” means Canadian dollars.
     “Effective Date” has the meaning specified in the introductory paragraph of
this Agreement.
     “Ellis Drive Property” means the real property located at 510 Ellis Drive,
Acheson Industrial Park, Parkland County, Alberta Plan 7720277, Block 1 Lots 9
and 10.
     “Environmental Law” means any applicable federal, provincial, state, local
or foreign statute, code, ordinance, rule, regulation, policy, guideline,
permit, consent, approval, license, judgment, order, writ, decree, common law,
injunction, codes of practice (regardless of whether such guidelines, standards
and codes of practice have been promulgated by statute or regulation) or other
authorization in effect on the date hereof or at a previous time, relating to
(a) emissions, discharges, releases or threatened releases of Hazardous
Materials into the natural environment, including into ambient air, soil,
sediments, land surface or subsurface, buildings or facilities, surface water,
groundwater, publicly-owned treatment works, septic systems or land; (b) the
generation, treatment, storage, disposal, use, handling, manufacturing,
transportation or shipment of Hazardous Materials; (c) occupational health and
safety; or (d) otherwise relating to the pollution of the environment, solid
waste handling treatment or disposal, operation or reclamation of oil and gas
operations or mines, or protection of environmentally sensitive areas.
Share Purchase Agreement (Final)

-4-



--------------------------------------------------------------------------------



 



     “Environmental Reports” means the AMEC Phase I and Phase II reports dated
February 2006, Ecomark Phase I report dated May 23, 2006, Ecomark Phase II
report dated April 18, 2007, and Ecomark Phase III report dated July 7, 2006.
     “Estimated Closing Balance Sheet” has the meaning specified in
Section 2.3(b)(i).
     “FCPA” has the meaning specified in Section 5.17.
     “GAAP” means the generally accepted accounting principles and
interpretations from time to time approved by the Canadian Institute of
Chartered Accountants, or any successor institute, applicable as at the date on
which date such calculation is made or required to be made in accordance with
generally accepted accounting principles applied on a basis consistent with
preceding years.
     “Golder Associates Work Plan” means the Golder Associates Work Plan and
Cost Estimate for a Phase II Environmental Site Assessment at 510 Ellis Drive,
Acheson Industrial Park, Parkland County, Alberta dated April 25, 2007.
     “Golder Phase I” has the meaning specified in Section 5.19.
     “Golder Phase II” has the meaning specified in Section 5.19.
     “Governmental Authority” means any national, provincial, state, county or
municipal government, domestic or foreign, any agency, board, bureau,
commission, court, department or other instrumentality of any such government,
or any arbitrator in any case that has jurisdiction over Purchaser, either
Seller, Midwest or any of the Subsidiaries, as the case may be, or any of their
properties or assets.
     “Hazardous Material” means (a) any hazardous substance, hazardous waste or
solid waste, in each case as defined by applicable Environmental Law; or (b) any
solid, hazardous, dangerous or toxic chemical, material, waste or substance,
within the meaning of and regulated by any applicable Environmental Law; (c) any
radioactive material, including any naturally occurring radioactive material,
and any source, special or byproduct material as defined by applicable
Environmental Law; (d) any asbestos-containing materials in any form or
condition; (e) any polychlorinated biphenyls in any form or condition; or
(f) petroleum, petroleum hydrocarbons, or any fraction or byproducts thereof.
     “Indemnified Person” has the meaning specified in Section 8.1.
     “Indemnifying Party” has the meaning specified in Section 8.1.
     “Independent Accounting Firm” has the meaning specified in Section 2.3(c).
     “Intellectual Property Rights” means any and all proprietary and technical
information, trade names (registered and unregistered), trade secrets, patents
and patent rights, patent
Share Purchase Agreement (Final)

-5-



--------------------------------------------------------------------------------



 



applications, patents pending, service marks (registered and unregistered),
trademarks (registered and unregistered), trademark and service mark
registrations and applications, customer and supplier lists and other
information, price lists, advertising and promotional materials, field
performance data, research materials, royalty rights, copyrights, other
proprietary intangibles, computer programs and software, databases, processes,
technical know-how, business and product know-how, engineering and other
drawings, plats, surveys, designs, plans, methods, engineering and manufacturing
specifications, technology, inventions, processes, methods, formulas,
procedures, literature and phone numbers, and operating and quality control
manuals and data relating to the Business, including the name and style of
“Midwest” and “Midwest Pipelines” and derivations thereof.
     “Inventory” means any and all inventories of raw materials, supplies, work
in process and finished goods, whether on hand or on order, including all raw
materials and other materials used or consumed in the course of the Business,
labeling and packaging, products or goods ordered or held for shipment or in
transit and other finished products and goods.
     “Knowledge” (whether or not capitalized) means with respect to a Person
which is a business entity, the actual knowledge of each of the officers,
directors, managers, members and partners of such entity, after due
investigation.
     “Lien” means any lien, mortgage, charge, hypothec, prior assignment,
option, warrant, right to possession claim, security interest, pledge, charge,
production payment, restriction, burden on title, encumbrance, rights of a
vendor under any title retention or conditional sale agreement, or other
arrangement substantially equivalent thereto, other than a lease arrangement.
     “Material Adverse Effect” means (a) when used with respect to Sellers or
the Midwest Group, a result or consequence that would materially adversely
affect the condition (financial or otherwise), results of operations, business
or prospects of the Midwest Group (taken as a whole) or the aggregate value of
their assets, or would materially impair the ability of the Midwest Group (taken
as a whole) to own, hold, develop and operate their assets or would impair
Sellers’ ability to perform their obligations hereunder or consummate the
transactions contemplated hereby; and (b) when used with respect to Purchaser, a
result or consequence that would materially adversely affect the condition
(financial or otherwise), results of operations, business or prospects of
Purchaser, would materially impair the ability of Purchaser to own, hold,
develop and operate its assets, or would impair Purchaser’s ability to perform
its obligations hereunder or consummate the transactions contemplated hereby.
     “Material Claims” means Claims indemnified against under Article 8 or
payment obligations arising under Article 8 that individually exceed ten
thousand dollars ($10,000).
     “MGCL Shares” has the meaning specified in Section 4.1(k)(ii).
     “Midwest” has the meaning specified in the Recitals to this Agreement.
     “Midwest Group” means, collectively, Midwest and the Subsidiaries.
Share Purchase Agreement (Final)

-6-



--------------------------------------------------------------------------------



 



     “Midwest Group Financial Statements” has the meaning specified in
Section 4.1(j).
     “MPRI Shares” has the meaning specified in Section 4.1(k)(iii).
     “Northern Territories” means the three territories of Canada, Northwest
Territories, Nunavut and Yukon.
     “Organizational Documents” means, as applicable, the certificate or
articles of incorporation, by-laws, constating documents and similar documents
that govern the organization of any entity.
     “Other Liabilities Adjustment” has the meaning specified in Section 2.3(b).
     “Parties” has the meaning specified in the Recitals to this Agreement.
     “Person” (whether or not capitalized) means any natural person, individual,
corporation, company, limited or general partnership, joint stock company, joint
venture, association, limited liability company, trust, bank, trust company,
business trust, union or other entity or organization, whether or not a
Governmental Authority, and the heirs, executors, administrators or other legal
representatives of an individual.
     “Personal Information” means information about an individual transferred to
one party by another in accordance with this Agreement and/or as a condition of
the transaction contemplated hereby.
     “Post Closing Date Adjusting Payments” has the meaning specified in
Section 2.3(d).
     “Prohibited Property” means any property the fair market value of which is
wholly or partly attributable to, or the fair market value of which is
determined primarily by reference to, the fair market value of any of the
property owned by the Midwest Group on the Closing Date, or the proceeds of
disposition therefrom, but does not include money.
     “Purchase Price” means the Closing Purchase Price as adjusted pursuant to
Section 2.3
     “Purchaser” has the meaning specified in the introductory paragraph of this
Agreement.
     “Purchaser Representative” means any employee, agent, advisor (including
legal, accounting and financial advisors), Affiliate or other representative of
Purchaser.
     “Related persons” (whether or not capitalized) has the meaning specified in
Section 8.1.
     “Resolution Period” has the meaning specified in Section 2.3(c).
Share Purchase Agreement (Final)

-7-



--------------------------------------------------------------------------------



 



     “Responsible Officer” means, with respect to any corporation or other
entity having officers, the Chief Executive Officer, President, Chief Operating
Officer, Chief Financial Officer or any Vice President of such corporation or
entity.
     “Sellers” and “Seller” have the meanings specified in the introductory
paragraph of this Agreement.
     “Seller Representative” means any employee, agent, advisor (including
legal, accounting and financial advisors), Affiliate or other representative of
either Seller.
     “Shares” means 21 shares of the common share capital and 1,820,889 Class B
shares of Midwest.
     “Subsidiaries” means the subsidiaries of Midwest: Midwest General
Contractors Ltd., a company organized as a federal corporation under the laws of
Canada (“MGCL”), and Midwest Pipelines Rental Inc., a company organized as a
federal corporation under the laws of Canada (“MPRI”).
     “Tangible Personal Property” means all plant, equipment (including
construction, shop and office equipment), vehicles, machinery, manufacturing and
laboratory equipment, testing equipment, gauges, valves, compressors, tanks,
motors, parts, tools, tooling, pumps, controls, materials and supplies,
computers, communications equipment, furnishings, furniture and other tangible
property owned, leased or used by the Midwest Group.
     “Target Working Capital” means $3,500,000.
     “Target Working Capital Adjustment” has the meaning specified in
Section 2.3(b)(i)(B).
     “Tax Act” means the Income Tax Act (Canada), R.S.C. 1985 c.1 (5th
Supplement) and the regulations thereto, all as amended from time to time.
     “Tax Returns” has the meaning specified in Section 4.1(ee).
     “Taxes” means all taxes, charges, fees, levies, imposts and other
assessments, including all income, sales, use, goods and services, value added,
capital, capital gains, alternative, net worth, transfer, profits, withholding,
payroll, employer health, excise, franchise, real property and personal property
taxes, and any other taxes, customs duties, fees, assessments or similar charges
in the nature of a tax including Canada Pension Plan and provincial pension plan
contributions, unemployment insurance payments and worker’s compensation
premiums, together with any installments with respect thereto, and any interest,
fines and penalties imposed by any Governmental Authority, whether disputed or
not.
     “Third-Party Consent” means the consent or approval of any Person other
than any of Sellers, Purchaser, the Midwest Group or any Governmental Authority.
Share Purchase Agreement (Final)

-8-



--------------------------------------------------------------------------------



 



     “Threshold Amount” has the meaning specified in Section 8.3(f).
     “Western Canada” means the provinces of Alberta, British Columbia, Manitoba
and Saskatchewan in Canada.
     “Working Capital” means Current Assets less Current Liabilities at any
given date.
     1.2 Other Definitional Provisions.
     (a) All references in this Agreement to Exhibits, Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions of
or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Articles, Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof.
     (b) Exhibits and Schedules to this Agreement are attached hereto and by
this reference incorporated herein for all purposes.
     (c) The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The words “this
Article,” “this Section” and “this subsection,” and words of similar import,
refer only to the Article, Section or subsection hereof in which such words
occur. The word “or” is not exclusive, and the word “including” (in its various
forms) means including without limitation.
     (d) Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.
ARTICLE II
PURCHASE AND SALE
     2.1 Purchase and Sale. At the Closing, Purchaser shall purchase from
Sellers, and Sellers shall sell to Purchaser, the Shares on the terms and
subject to the conditions set forth in this Agreement.
Share Purchase Agreement (Final)

-9-



--------------------------------------------------------------------------------



 



     2.2 Deposit.
     (a) On the date hereof, Purchaser shall pay to Sellers, by wire transfer to
the account designated by Sellers, in immediately available funds, a deposit in
the amount of $1,000,000 (the “Deposit”).
     (b) In the event that this Agreement is terminated pursuant to
Section 7.1(a), 7.1(b) or 7.1(c) and Purchaser has fulfilled all of its
covenants under Section 5.4, the Deposit shall be returned to Purchaser within
10 days following such termination of this Agreement.
     2.3. Purchase Price; Adjustment; Dispute.
     (a) Contemporaneous with the conveyance and delivery of the Shares to
Purchaser at the Closing, Purchaser shall pay to Sellers, by wire transfer to
the account designated by Sellers, in immediately available funds, the sum of
$22,000,000 (the “Closing Purchase Price”), less the amount of the Deposit. The
Closing Purchase Price shall be subject to adjustment as set forth in
Sections 2.3(b) and 2.3(c).
     (b) The Closing Purchase Price was determined based on the assumption that
the Working Capital at the Closing Date will be equal to the Target Working
Capital. The Closing Purchase Price is subject to adjustment as follows (without
duplication):
     (i) Closing Date Adjusting Payments. No later than June 22, 2007, Sellers
shall have provided to Purchaser an estimated consolidated balance sheet of the
Midwest Group as at the Closing Date (“Estimated Closing Balance Sheet”). The
Closing Purchase Price shall be adjusted, as calculated based on the Estimated
Closing Balance Sheet (the “Closing Date Adjusting Payments”), as follows:
     (A) The Closing Purchase Price shall be reduced by the amounts of any
remaining interest bearing debt of the Midwest Group as of the Closing Date,
including all short-term and long-term debt, if any, together with any remaining
inter-company indebtedness, whether or not interest-bearing, if any (the “Debt
Load Adjustment”).
     (B) The Closing Purchase Price shall be adjusted by an amount equal to the
difference, if any, between Working Capital at the Closing Date and the Target
Working Capital as follows (the “Target Working Capital Adjustment”):
     (1) upward by the amount by which Working Capital, as reflected on the
Estimated Closing Balance Sheet, exceeds the Target Working Capital, or
Share Purchase Agreement (Final)

-10-



--------------------------------------------------------------------------------



 



     (2) downward by the amount by which Working Capital, as reflected on the
Estimated Closing Balance Sheet, is less than the Target Working Capital.
     (C) The Closing Purchase Price shall be reduced by the amount of any
liabilities of the Midwest Group not included in those liabilities which
comprise the Debt Load Adjustment or the Target Working Capital Adjustment,
excluding long-term future income/deferred taxes of approximately $2,500,000
(the “Other Liabilities Adjustment”).
     (ii) Closing Balance Sheet. Within 80 days following the Closing Date,
Purchaser will cause the Midwest Group to prepare and provide to Sellers the
financial statements of the Midwest Group as of the Closing Date (the “Closing
Balance Sheet”) and the Adjustment Statement.
     (c) Dispute Resolution. The Adjustment Statement and any associated
Purchase Price adjustment shall become final and binding upon the Parties
30 days following the delivery to Sellers of the Adjustment Statement, unless,
within said 30-day period, Sellers notify Purchaser of their objection thereto
in writing, which objection may only be that the Adjustment Statement was not
properly prepared or computed in accordance with this Agreement. Any notice of
objection shall specify in reasonable detail the reasons for objection. If
Sellers so notify Purchaser of their objection to the Adjustment Statement,
Purchaser and Sellers shall negotiate in good faith to resolve any differences.
If, within 30 days following the giving of such notice by Sellers to Purchaser
(the “Resolution Period”), any of such differences have not been resolved, then
either Purchaser or Sellers may submit the dispute to an independent accounting
firm chosen by mutual agreement between the Parties (the “Independent Accounting
Firm”). The Independent Accounting Firm will conduct its own review and evaluate
those items or amounts in the Adjustment Statement relevant to the calculation
of the Current Assets, Current Liabilities, Working Capital, Debt Load
Adjustment and Other Liabilities Adjustment as of the Closing Date and shall
determine only those items still in dispute at the end of the Resolution Period
and shall determine whether such items have been prepared in accordance with the
terms of this Agreement. The Independent Accounting Firm will be granted
reasonable access to all records of Midwest and the Subsidiaries necessary for
the conduct of such review, including the Closing Balance Sheet, and the Parties
agree to follow such procedures and make such submissions to the Independent
Accounting Firm as it may request in conducting its review and making its
determination under this Section 2.3(c). If so requested by the Independent
Accounting Firm, each Party agrees to execute a reasonable engagement letter.
The Independent Accounting Firm’s determination shall be made within 45 days
after its engagement, or as soon thereafter as possible, shall be set forth in a
written statement delivered to Purchaser and Sellers and shall become final,
conclusive, non-appealable and binding for all purposes hereunder upon delivery
to Purchaser and Sellers. The determination of the Independent Accounting Firm
shall not be deemed an award subject to review under any statute. The fees and
expenses of the Independent Accounting Firm in resolving any differences
pursuant to this Section 2.3(c) shall be paid by the Parties as
Share Purchase Agreement (Final)

-11-



--------------------------------------------------------------------------------



 



determined by the Independent Accounting Firm, which determination shall be made
based on the resolution of the disputed items and the relative degree of success
of each Party in such disputes.
     (d) Post Closing Date Adjusting Payments. The Debt Load Adjustment, Target
Working Capital Adjustment and Other Liabilities Adjustment shall be
re-calculated based upon the Closing Balance Sheet (the “Post Closing Date
Adjusting Payments”), and either (i) Purchaser shall pay to Sellers any amount
by which the Post Closing Date Adjusting Payments exceed the Closing Date
Adjusting Payments, or (ii) Sellers shall pay to Purchaser any amount by which
the Closing Date Adjusting Payments exceed the Post Closing Date Adjusting
Payments. Any Post Closing Date Adjusting Payments shall be paid to the relevant
Party by certified check or wire transfer to the account designated by such
Party, in immediately available funds, within 10 days after the Adjustment
Statement becomes final.
ARTICLE III
CLOSING
     3.1 Closing. The Closing will take place at the offices of Blake, Cassels &
Graydon LLP in Calgary, Alberta, on June 29, 2007, to be effective July 1, 2007,
at 12:01 a.m. Alberta time, or, if the conditions to Closing set forth in this
Agreement have not been satisfied by such date, on the third business day
following the day on which all such conditions have been satisfied or waived, or
at such other time and place as the Parties may mutually agree (the “Closing
Date”). At the Closing, Purchaser shall deliver the Closing Purchase Price, less
the amount of the Deposit, by wire transfer in immediately available funds, to
Blake, Cassels & Graydon LLP, and Sellers shall deliver the share certificates
evidencing the Shares, together with duly executed assignments separate from
certificate, to Borden Ladner Gervais LLP, in each case to be held in escrow
until July 3, 2007, when these closing items shall be delivered to the Parties.
     3.2 Closing Obligations. At the Closing:
     (a) Sellers shall deliver to Purchaser:
     (i) The share certificates evidencing the Shares, together with duly
executed assignments separate from certificate, assigning and transferring the
Shares to Purchaser, free and clear of any and all Liens;
     (ii) Board of Director’s resolutions of AMEC, AMEC Americas and Midwest,
approving the transactions contemplated by this Agreement;
     (iii) Evidence, satisfactory to Purchaser in its sole discretion, of
releases of any and all Liens relating to the assets of the Midwest Group;
     (iv) Resignations and releases of all directors and officers of Midwest and
the Subsidiaries;
Share Purchase Agreement (Final)

-12-



--------------------------------------------------------------------------------



 



          (v) The original books and records of the Midwest Group (including
minute books and all minutes and other records of meetings of directors and
shareholder meetings);
          (vi) Fully executed Closing documents related to the internal
restructuring of the Midwest Group; and
          (vii) Such other certificates and instruments as Purchaser may
reasonably request to effectuate the transactions contemplated under this
Agreement.
     (b) Purchaser shall deliver, or cause to be delivered, to Sellers:
          (i) The Closing Purchase Price, less the amount of the Deposit, by
wire transfer to the account designated by Sellers, in immediately available
funds;
          (ii) Board of Director’s resolutions of Purchaser, approving the
transactions contemplated by this Agreement; and
          (iii) Such other certificates and instruments as Sellers may
reasonably request to effectuate the transactions contemplated under this
Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     4.1 Representations and Warranties of Sellers. AMEC and AMEC Americas,
jointly and severally, hereby represent and warrant to Purchaser as follows:
     (a) Organization of Sellers.
          (i) AMEC is a corporation, duly organized, validly existing and in
good standing under the laws of Canada and has all requisite power and authority
to own the Shares and to enter into and perform its obligations under this
Agreement and the other agreements and instruments to be executed and delivered
by it in connection with the transaction contemplated hereby.
          (ii) AMEC Americas is a corporation, duly organized, validly existing
and in good standing under the laws of Canada and has all requisite power and
authority to own the Shares and to enter into and perform its obligations under
this Agreement and the other agreements and instruments to be executed and
delivered by it in connection with the transaction contemplated hereby.
     (b) Authority. Sellers have full power and authority to execute and deliver
this Agreement and to perform their obligations hereunder. Sellers have the
lawful capacity to enter into this Agreement without the need for consent or
authorization of any other Person. No further action
Share Purchase Agreement (Final)

-13-



--------------------------------------------------------------------------------



 



is necessary on the part of Sellers for Sellers to execute and deliver this
Agreement and to consummate and perform their obligations hereunder.
     (c) Validity and Binding Effect. This Agreement has been duly executed and
delivered on behalf of Sellers and constitutes the legal, valid and binding
obligation of Sellers, enforceable against Sellers in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.
     (d) Noncontravention. Except as set forth in Section 4.1(d) of the
Disclosure Schedule, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby and compliance by
Sellers with the provisions hereof will conflict with, result in any violation
of or default (with or without notice or lapse of time or both) under, give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of a material benefit under any provision of (i) the certificate or
articles of incorporation or bylaws of AMEC and AMEC Americas; (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease, permit, concession,
franchise, license, or other contract, agreement or instrument applicable to
AMEC or AMEC Americas; or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to AMEC or AMEC Americas or any of
their properties or assets.
     (e) Consents and Approvals. Except as set forth in Section 4.1(e) of the
Disclosure Schedule: (i) no consent, approval, order or authorization of,
registration, declaration or filing with, or permit from, any Governmental
Authority is required by or with respect to either Seller, Midwest or any of the
Subsidiaries in connection with the execution and delivery of this Agreement by
Sellers or the consummation by Sellers of the transactions contemplated hereby,
except for the filing of a pre-merger notification under the Competition Act
(Canada) and the expiration or termination of the applicable waiting period
thereunder; and (ii) no Third-Party Consent is required by or with respect to
either Seller, Midwest or any of the Subsidiaries in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby. Neither Midwest nor any of the Subsidiaries provides any of
the services or engages in any of the activities of a business described in
subsection 14.1(5) of the Investment Canada Act.
     (f) Title to the Shares. The Shares are held beneficially and of record by
Sellers and are being conveyed to Purchaser free and clear of any Lien,
restriction on transfer (other than any restrictions under applicable securities
laws or as contained in the articles of incorporation of Midwest), option,
warrant, purchase right or other contract or commitment (other than this
Agreement).
     (g) Organization of Midwest and the Subsidiaries.
     (i) Midwest is a corporation duly organized, validly existing and in good
standing under the laws of Saskatchewan, Canada, and has the requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as it is presently being conducted. Midwest is duly qualified to do
business in each jurisdiction where the character
Share Purchase Agreement (Final)

-14-



--------------------------------------------------------------------------------



 



of the properties owned or leased by it or the nature of its activities makes
such qualification necessary. Copies of the organizational documents of Midwest
have heretofore been delivered to Purchaser, and such copies are accurate and
complete as of the date hereof.
     (ii) MGCL is a Canadian federal corporation duly organized, validly
existing and in good standing under the laws of Canada, owned 100 percent by
Midwest, and has the requisite corporate power and authority to own, lease and
operate its properties and to conduct its business as it is presently being
conducted. MGCL is duly qualified to do business in each jurisdiction where the
character of the properties owned or leased by it or the nature of its
activities makes such qualification necessary. Copies of the organizational
documents of MGCL have heretofore been delivered to Purchaser, and such copies
are accurate and complete as of the date hereof.
     (iii) MPRI is a Canadian federal corporation duly organized, validly
existing and in good standing under the laws of Canada, owned 100 percent by
Midwest, and has the requisite corporate power and authority to own, lease and
operate its properties and to conduct its business as it is presently being
conducted. MPRI is duly qualified to do business in each jurisdiction where the
character of the properties owned or leased by it or the nature of its
activities makes such qualification necessary. Copies of the organizational
documents of MPRI have heretofore been delivered to Purchaser, and such copies
are accurate and complete as of the date hereof.
     (h) Investments. Except as set forth in Section 4.1(h) of the Disclosure
Schedule: (i) neither Midwest nor any of the Subsidiaries owns any equity
interest in any other corporation, general or limited partnership, joint
venture, limited liability company or other business entity; and (ii) neither
Midwest nor any of the Subsidiaries has conducted any business other than the
Business.
     (i) Assets. Except as set forth in Section 4.1(i) of the Disclosure
Schedule, Midwest and the Subsidiaries have title to all of their properties and
assets, both real and personal, tangible and intangible, free and clear of any
and all Liens. All of the assets used by the Midwest Group to operate the
Business in the manner in which the Business has been operated by the Midwest
Group prior to the Closing are owned or leased from an unrelated third party by
the Midwest Group.
     (j) Financial Statements. Sellers have provided to Purchaser true and
correct copies of (i) the unaudited consolidated balance sheets of the Midwest
Group as of December 31, 2005 and 2006, and the unaudited statements of income
for the Midwest Group for the years then ended; and (ii) the unaudited
consolidated balance sheet of the Midwest Group as of March 31, 2007, and the
unaudited consolidated statement of income for the Midwest Group for the
three-month period then ended (collectively, the “Midwest Group Financial
Statements”). The Midwest Group Financial Statements were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except,
with respect to unaudited or interim statements, for the absence of footnotes
and subject to normal, recurring adjustments) and fairly present in all material
respects the consolidated financial position and results of operations of the
Midwest Group as of their respective dates and the results of operations of the
Midwest Group for the periods presented therein. As of the Effective Date, the
Midwest Group has no liability or obligation of any nature (whether absolute,
accrued,
Share Purchase Agreement (Final)

-15-



--------------------------------------------------------------------------------



 



contingent or otherwise) except as and to the extent (x) reflected or reserved
against in the Financial Statements or (y) disclosed in Section 4.1(j) of the
Disclosure Schedule. Neither Midwest nor any of the Subsidiaries has engaged in
any hedging transactions. Neither AMEC, AMEC Americas, Midwest nor any of the
Subsidiaries has received written notice from any Governmental Authority
concerning noncompliance with, or deficiencies in, the financial reporting
practices of the Midwest Group. All material transactions have been properly
recorded in the accounting records underlying the Midwest Group Financial
Statements. To the Knowledge of Sellers, no member of the management of the
Midwest Group or any other employee with a significant role in the internal
control of the Midwest Group over financial reporting has committed any act of
fraud having a material effect on the Midwest Group Financial Statements or has
engaged in any transaction in which such member of management of the Midwest
Group or other employee with a significant role in the internal control of the
Midwest Group over financial reporting has had a personal financial interest.
     (k) Capital Structure.
          (i) The authorized share capital of Midwest consists of an unlimited
number of common shares and Class B shares, of which only the Shares are issued
and outstanding. All of the Shares were validly issued and are fully paid and
nonassessable. There are no other securities of Midwest of any class authorized
or outstanding. There are outstanding (A) no securities of Midwest or any other
Person convertible into or exchangeable or exercisable for equity interests in
Midwest; and (B) no subscriptions, options, warrants, calls, rights (including
preemptive rights), commitments, understandings or agreements to which Midwest
is a party or by which it is bound obligating Midwest to issue, deliver, sell,
purchase, redeem or acquire equity interests in Midwest (or securities
convertible into or exchangeable or exercisable for equity interests in Midwest)
or obligating Midwest to grant, extend or enter into any such subscription,
option, warrant, call, right, commitment, understanding or agreement. Midwest is
not subject to any proxy, voting trust agreement or other contract, agreement,
arrangement, commitment or understanding restricting or otherwise relating to
the voting, dividend, disposition or other rights with respect to the Shares,
except as set out in its articles of incorporation.
          (ii) The authorized share capital of MGCL consists of an unlimited
number each of Class A common voting shares, Class B common non-voting shares,
Class P preferred shares and Class Q preferred shares, of which only 100 shares
of Class A common shares are issued and outstanding (the “MGCL Shares”). All of
the MGCL Shares were validly issued and are fully paid and nonassessable. There
are no other securities of MGCL of any class authorized or outstanding. There
are outstanding (A) no securities of MGCL or any other Person convertible into
or exchangeable or exercisable for equity interests in MGCL; and (B) no
subscriptions, options, warrants, calls, rights (including preemptive rights),
commitments, understandings or agreements to which MGCL is a party or by which
it is bound obligating MGCL to issue, deliver, sell, purchase, redeem or acquire
equity interests in MGCL (or securities convertible into or exchangeable or
exercisable for equity interests in MGCL) or obligating MGCL to grant, extend or
enter into any such subscription, option, warrant, call, right, commitment,
understanding or agreement. The MGCL Shares are not subject to any proxy, voting
trust agreement or other contract, agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, dividend,
Share Purchase Agreement (Final)

-16-



--------------------------------------------------------------------------------



 



disposition or other rights with respect to the MGCL Shares, except as set out
in its articles of incorporation.
          (iii) The authorized share capital of MPRI consists of an unlimited
number of common shares and an unlimited number of preferred shares, of which
only 283,581 common shares are issued and outstanding (the “MPRI Shares”). All
of the MPRI Shares were validly issued and are fully paid and nonassessable.
There are no other securities of MPRI of any class authorized or outstanding.
There are outstanding (A) no securities of MPRI or any other Person convertible
into or exchangeable or exercisable for equity interests in MPRI; and (B) no
subscriptions, options, warrants, calls, rights (including preemptive rights),
commitments, understandings or agreements to which MPRI is a party or by which
it is bound obligating MPRI to issue, deliver, sell, purchase, redeem or acquire
equity interests in MPRI (or securities convertible into or exchangeable or
exercisable for equity interests in MPRI) or obligating MPRI to grant, extend or
enter into any such subscription, option, warrant, call, right, commitment,
understanding or agreement. The MPRI Shares are not subject to any proxy, voting
trust agreement or other contract, agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, dividend,
disposition or other rights with respect to the MPRI Shares, except as set out
in its articles of incorporation.
     (l) Indebtedness and Guarantees. Except as set forth in Section 4.1(l) of
the Disclosure Schedule and except for Current Liabilities in the ordinary
course of business, there are no notes, mortgages, indentures, bonds,
debentures, security agreements or other obligations or instruments for or
related to any borrowing effected by Midwest or any of the Subsidiaries or which
have been assumed or guaranteed by Midwest or any of the Subsidiaries. Except as
set forth in Section 4.1(l) of the Disclosure Schedule and/or in the Midwest
Group Financial Statements, neither Midwest nor any of the Subsidiaries is a
party to any agreement of guarantee, indemnification or assumption of the
obligations of a third party, or other like commitment, contingent or otherwise,
including endorsements, inter-company guarantees (other than guarantees by
Midwest of obligations of the Subsidiaries and vice versa) and other contingent
liabilities (whether written or oral).
     (m) Absence of Certain Changes or Events. Except as set forth in
Section 4.1(m) of the Disclosure Schedule or in the Midwest Group Financial
Statements or as specifically contemplated by this Agreement, since December 31,
2006, Midwest and the Subsidiaries have operated the Business only in the usual
and ordinary course and consistent with past practices, and neither Midwest nor
any of the Subsidiaries have done any of the following:
          (i) discharged or satisfied any Lien or paid any obligation or
liability, absolute or contingent, other than current liabilities incurred and
paid in the ordinary course of business and consistent with past practices;
          (ii) amended or taken any action to amend its certificate or articles
of incorporation or by-laws or constating documents or other governing
documents;
          (iii) sold, leased, transferred, assigned or otherwise disposed of any
assets that, individually or in the aggregate, had a value at the time of such
lease, transfer, assignment or
Share Purchase Agreement (Final)

-17-



--------------------------------------------------------------------------------



 



disposition of an aggregate of $50,000 or more, other than products sold,
leased, transferred, assigned or otherwise disposed of in the ordinary course of
business and consistent with past practices;
          (iv) made any investment in or contribution, advance, guarantee or
loan to any Person (other than investments, contributions or advances, or
commitments with respect thereto, less than $10,000 in the aggregate, made in
the ordinary course of business and consistent with past practices);
          (v) paid, loaned or advanced any amounts to, or sold, transferred or
leased any of its assets to, or entered into any other transactions with, any of
its Affiliates outside the Midwest Group;
          (vi) made any material change in any of the accounting principles
followed by the Midwest Group;
          (vii) made or entered into a commitment to increase benefits or
benefit plan costs or change bonus, insurance, pension, compensation or other
benefit plans or arrangements or grant any bonus or increase in wages, salary or
other compensation or made any other change in employment terms to any officers,
directors or employees of Midwest or any of the Subsidiaries;
          (viii) suffered any material adverse change in its financial condition
(including changes in working capital, assets, properties, liabilities,
obligations or reserves) or experienced any event or failed to take any action
which reasonably could be expected to result in such a material adverse change;
          (ix) suffered any loss, damage, destruction or other casualty (whether
or not covered by insurance) or loss of officers, employees, dealers,
distributors, independent contractors, customers, or suppliers or other
favorable business relationships which reasonably could be expected to result in
a material adverse change of the kind referred to in clause (viii) above;
          (x) issued, sold or otherwise disposed of any of its share capital or
granted any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its share capital;
          (xi) made any loan to, or entered into any other transaction with, any
of its shareholders, directors, officers, or employees outside the ordinary
course of business;
          (xii) delayed or postponed the payment of Accounts Payable or Current
Liabilities outside the ordinary course of business;
          (xiii) made or entered into or modified the terms of any oral or
written employment or collective bargaining agreement;
Share Purchase Agreement (Final)

-18-



--------------------------------------------------------------------------------



 



          (xiv) granted any license or sublicense of any rights under or with
respect to any intellectual property; or
          (xv) agreed, whether in writing or otherwise, to do any of the
foregoing.
     (n) Commitments. Neither AMEC, AMEC Americas, Midwest nor any of the
Subsidiaries has entered into any commitment (whether or not in writing) which
may prevent or impede the transactions contemplated by this Agreement.
     (o) Compliance with Laws. Except as set forth in Section 4.1(o) of the
Disclosure Schedule: (i) neither Midwest nor any of the Subsidiaries is in any
material respect in violation of, or in default under, and no event has occurred
that (with notice or the lapse of time or both) would constitute a material
violation of or default under any applicable law, rule, regulation, order, writ,
decree or judgment of any Governmental Authority; and (ii) no investigation or
review by any Governmental Authority with respect to Midwest or any of the
Subsidiaries is pending or, to the knowledge of Sellers or the Midwest Group,
threatened with respect to the Midwest Group or the Business. Except as set
forth in Section 4.1(o) of the Disclosure Schedule, neither Midwest nor any of
the Subsidiaries has received notice of any default which remains unremedied
under any of the provisions of the laws of Canada or any Province thereof or
other applicable laws which, in the aggregate, would have a Material Adverse
Effect on the Midwest Group.
     (p) Permits. Section 4.1(p) of the Disclosure Schedule sets forth a full
and complete list of the Company Permits. The Midwest Group has obtained and
holds all of the Company Permits. Except as set forth in Section 4.1(p) of the
Disclosure Schedule: (i) the Midwest Group and the Subsidiaries are in
compliance with the terms of the Company Permits; and (ii) Sellers are not aware
of any other permits, licenses, variances, exemptions, orders, franchises,
approvals, consents, registrations or authorizations of any Governmental
Authorities that are required for the lawful ownership, use and operation of the
business and assets of the Midwest Group as currently owned, used and operated.
     (q) Litigation. Except as set forth in Section 4.1(q) of the Disclosure
Schedule: (i) no litigation, arbitration, investigation or other proceeding of
any Governmental Authority is pending or, to the knowledge of Sellers or the
Midwest Group, threatened against Midwest or any of the Subsidiaries or any of
their assets, with respect to any liability relating to any pending or completed
construction project or similar cause of action or otherwise; (ii) neither
Midwest nor any of the Subsidiaries is subject to any outstanding injunction,
judgment, order, decree or ruling; and (iii) during the past five years, neither
Midwest nor any of the Subsidiaries has been a party to any litigation,
arbitration or other proceeding. There is no litigation, proceeding or
investigation pending or, to the knowledge of AMEC, AMEC Americas or the Midwest
Group, threatened against or affecting AMEC, AMEC Americas or the Midwest Group
that questions the validity or enforceability of this Agreement or any other
document, instrument or agreement to be executed and delivered by AMEC, AMEC
Americas or the Midwest Group in connection with the transactions contemplated
hereby.
Share Purchase Agreement (Final)

-19-



--------------------------------------------------------------------------------



 



     (r) No Restrictions. Except as set forth in Section 4.1(r) of the
Disclosure Schedule, neither Midwest nor any of the Subsidiaries is a party to
any agreement, contract or commitment limiting in any respect its ability to
compete with any Person or otherwise conduct business of any line or nature or
in any geographical area.
     (s) Environmental Matters. Except as set forth in Section 4.1(s) of the
Disclosure Schedule, or as disclosed in the Environmental Reports:
          (i) Midwest and the Subsidiaries have conducted their businesses and
owned and operated their assets, and are conducting their businesses and
operating their assets, in compliance with all Environmental Laws;
          (ii) Neither Midwest nor any of the Subsidiaries has been notified by
any Governmental Authority or other third party that any of its operations or
assets is the subject of any investigation or inquiry by any Governmental
Authority or other third party evaluating whether any material remedial action
is needed to respond to a release of any Hazardous Material or to the improper
storage or disposal (including storage or disposal at off-site locations) of any
Hazardous Material;
          (iii) Neither Midwest nor any of the Subsidiaries, nor, to the
knowledge of Sellers or the Midwest Group, any other Person has filed any notice
under any federal, provincial, state or local law indicating that (A) Midwest or
any of the Subsidiaries is responsible for the improper release into the
environment, or the improper storage or disposal, of any Hazardous Material, or
(B) any Hazardous Material is or has been improperly stored or disposed of upon
any property owned, leased or operated or formerly owned, leased or operated by
Midwest or any of the Subsidiaries;
          (iv) To the Knowledge of Sellers, no property now or previously owned,
leased or operated by Midwest or any of the Subsidiaries is listed on any
Governmental Authority list as a site requiring investigation or cleanup;
          (v) There are no sites, locations or operations at which Midwest or
any of the Subsidiaries is currently undertaking, or has completed, any removal,
remedial or response action relating to any disposal or release, as required by
Environmental Laws; and
          (vi) Sellers have accurately disclosed to Purchaser the presence and
location of all the underground storage tanks and underground holding/collection
tanks.
     (t) Intellectual Property. Section 4.1(t) of the Disclosure Schedule sets
forth a complete and accurate list of all Intellectual Property Rights that are
held by the Midwest Group and that are used in the operation of the Business as
currently conducted by the Midwest Group. Except as set forth in Section 4.1(t)
of the Disclosure Schedule: (i) Midwest or a Subsidiary holds valid and
continuing authority in connection with the use of such Intellectual Property
Rights; (ii) the conduct of the Business and the use of the Intellectual
Property Rights do not infringe any intellectual property right or any other
proprietary right of any Person; (iii) neither AMEC, AMEC
Share Purchase Agreement (Final)

-20-



--------------------------------------------------------------------------------



 



Americas, Midwest nor any of the Subsidiaries has received any written notice
from any Person pertaining to or challenging the right of Midwest or any of the
Subsidiaries to use any of the Intellectual Property Rights; (iv) Midwest and
the Subsidiaries do not own or use any Intellectual Property Right pursuant to a
license and have not granted any Person any rights to use Intellectual Property
Rights; (v) to the Knowledge of Sellers, no employee of Midwest or any of the
Subsidiaries is subject to any agreement with a prior employer or other Person
that in any way adversely affects or will adversely affect the Business or the
performance of the employee’s duties as an employee; and (vi) Midwest and the
Subsidiaries have taken all reasonable precautions to protect the secrecy,
confidentiality and value of their trade secrets and other confidential
Intellectual Property Rights.
     (u) Insurance. Section 4.1(u) of the Disclosure Schedule sets forth a
complete and accurate list of all insurance policies maintained by Sellers or
Sellers’ Affiliates which are material and relevant to the Midwest Group, along
with an indication of which policies are maintained by the Midwest Group and
which are maintained by Sellers or other Persons for the Midwest Group. None of
such policies or binders was obtained through the use of materially false or
misleading information or the failure to provide the insurer with all
information requested in order to evaluate the liabilities and risks insured.
There is no default by the Midwest Group with respect to any provision contained
in any such policy or binder, and the Midwest Group has not failed to give any
notice or present any claim under any such policy or binder in due and timely
fashion. There are no billed but unpaid premiums past due under any such policy
or binder. Section 4.1(u) of the Disclosure Schedule also sets forth a complete
and accurate list of all liability insurance policies maintained by or for the
Midwest Group during the past five years.
     (v) Contracts and Agreements. Section 4.1(v) of the Disclosure Schedule
contains a complete and accurate list of the Company Contracts and any and all
oral agreements, contracts and commitments of the same nature as those written
agreements, contracts and commitments listed in the definition of Company
Contracts in Section 1.1. Except as described in Section 4.1(v) of the
Disclosure Schedule: (i) each Company Contract is in full force and effect and
is enforceable in accordance with its terms; (ii) Midwest and the Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Company Contracts; (iii) to the Knowledge of
Sellers, there has been no threatened cancellation or termination of any of the
Company Contracts and there are no outstanding disputes thereunder; (iv) each of
the Company Contracts is with an unrelated third party and was entered into on
an arm’s-length basis; (v) no event, act or omission has occurred which (with or
without notice, lapse of time or the happening or occurrence of any other event)
would result in a material default by Midwest or any of the Subsidiaries
thereunder or would cause the termination thereof; (vi) neither Midwest nor any
of the Subsidiaries has received notice of the exercise or attempted exercise of
premature termination or force majeure rights by any other party to a Company
Contract; (vii) no consent of any third party is required under any Company
Contract as a result of or in connection with, and the enforceability of any
Company Contract will not be affected in any manner by, the execution, delivery
and performance of this Agreement; and (viii) all projects of the Midwest Group
that are under contract have been adequately bonded and/or insured.
     (w) Customers/Clients and Suppliers. Section 4.1(w) of the Disclosure
Schedule contains a complete and accurate list of (i) the five largest
customers/clients of the Midwest Group
Share Purchase Agreement (Final)

-21-



--------------------------------------------------------------------------------



 



(based on 2005 and 2006 sales), together with the volume of the revenues
received from each such customer/client during 2005 and 2006, and (ii) the 10
largest suppliers to the Midwest Group (based on 2005 and 2006 purchases),
together with the volume of the purchases made from each such supplier during
2005 and 2006. To the knowledge of AMEC, AMEC Americas and the Midwest Group,
none of such customers/clients or suppliers intends to cease working with, or
selling to, the Midwest Group or to materially alter the amount of such
transactions or projects as a result of the transactions contemplated hereby or
otherwise. Except for investments(s) in publicly traded entities (any such
investment individually not exceeding one percent of the equity of such entity)
or investments in government bonds or securities, neither AMEC nor AMEC Americas
has any direct or indirect interest in any competitor, supplier or customer of
the Midwest Group or in any person from whom or to whom the Midwest Group leases
any real or personal property, or in any person with whom the Midwest Group has
any contract, agreement, understanding, business arrangement or relationship.
     (x) Real Property. Section 4.1(x) of the Disclosure Schedule sets forth a
complete and accurate list of all real property and facilities owned, leased or
operated by Midwest and the Subsidiaries at the present time or at any time
during the past five years. Except as set forth in Section 4.1(x) of the
Disclosure Schedule:
     (i) The real property currently owned or under lease to Midwest and the
Subsidiaries constitutes all the interests in real property held for use or used
in connection with the business of the Midwest Group as presently conducted;
     (ii) There are no eminent domain or other similar proceedings pending or,
to the Knowledge of Sellers and the Midwest Group, threatened affecting any
portion of the real property currently owned or under lease to Midwest or any of
the Subsidiaries;
     (iii) There is no writ, injunction, decree, order or judgment outstanding,
nor any action, claim, suit or proceeding, pending or, to the Knowledge of
Sellers and the Midwest Group, threatened, contesting, prohibiting or
restricting the ownership, lease, use, occupancy or operation by the Midwest
Group of any such real property;
     (iv) The use and operation of the owned or leased real property in the
present conduct of the business of the Midwest Group do not violate in any
material respect any instrument of record or agreement affecting such real
property, and there is no violation of any covenant, condition, restriction,
easement or order of any Governmental Authority having jurisdiction over such
property or of any other Person entitled to enforce the same affecting such real
property or the use or occupancy thereof; and
     (v) All covenants and obligations set forth in the Caveat regarding
Restrictive Covenant registered as Instrument No. 762 103 305 have been complied
with.
     (y) Leases. Section 4.1(y) of the Disclosure Schedule contains a true and
complete list of all leases of real and personal property to which Midwest or
any of the Subsidiaries is a party. Each such lease is valid, binding and
enforceable in accordance with its terms and is in full force and
Share Purchase Agreement (Final)

-22-



--------------------------------------------------------------------------------



 



effect. Except as set forth on Section 4.1(y) of the Disclosure Schedule,
neither Midwest nor any of the Subsidiaries has violated the terms of any
capital or operating lease to which such entity is a party, and there are no
equipment leases with a legal requirement to purchase such leased equipment
prior to the expiration of the lease term as a result of over-hour charges on
the leased equipment.
     (z) Inventory. The Inventory reflected on the consolidated balance sheets
of the Midwest Group included in the Midwest Group Financial Statements, and any
other inventory acquired by or for the Midwest Group since the date thereof
consists of items of a quality, quantity and condition usable in the ordinary
course of business by the Midwest Group, except for obsolete, unusable, not
readily saleable or below-standard quality items, all of which have been either
written off or written down to net realizable value in the Midwest Group
Financial Statements.
     (aa) Employee Benefit Plans.
          (i) Section 4.1(aa) of the Disclosure Schedule sets forth a complete
and accurate list of all Company Employee Benefit Plans. Except for the Company
Employee Benefit Plans, neither Midwest nor any of the Subsidiaries has any
fixed or contingent liability with respect to any employee benefit, pension or
other plan (whether written or oral). No bonuses, incentive awards or fringe
benefits, other than those listed in Section 4.1(aa) of the Disclosure Schedule,
have been promised (either orally or in writing) to any employee, director,
officer or agent of Midwest or any of the Subsidiaries.
          (ii) There is no material violation of applicable law with respect to
the filing of applicable reports, documents and notices regarding any Company
Employee Benefit Plan with any Governmental Authority or the furnishing of such
documents to the participants or beneficiaries of the Company Employee Benefit
Plans.
          (iii) With respect to the Company Employee Benefit Plans, there exists
no condition or set of circumstances that could be expected to result in
liability under any applicable law.
          (iv) With respect to the Company Employee Benefit Plans, individually
and in the aggregate, there are no unfunded benefit obligations (including
severance obligations) which have not been accounted for by reserves, or
otherwise properly footnoted in accordance with GAAP, on the Midwest Group
Financial Statements.
          (v) Except as set forth in Section 4.1(aa) of the Disclosure Schedule:
(A) Midwest and the Subsidiaries have performed all obligations, whether arising
by operation of law or by contract required to be performed by them in
connection with the Company Employee Benefit Plans, and, to the Knowledge of
Sellers and the Midwest Group, there have been no defaults or violations by any
other party to any of the Company Employee Benefit Plans; (B) all reports,
returns, notices, disclosures and other documents relating to the Company
Employee Benefit Plans required to be filed with or furnished to governmental
entities, plan participants or plan beneficiaries have been timely filed or
furnished in accordance with applicable law and each Company Employee Benefit
Plan has
Share Purchase Agreement (Final)

-23-



--------------------------------------------------------------------------------



 



been administered in compliance with its governing documents; (C) there are no
actions, suits or claims pending (other than routine claims for benefits) or, to
the Knowledge of Sellers and the Midwest Group, contemplated or threatened
against, or with respect to, any of the Company Employee Benefit Plans or their
assets; (D) all contributions required to be made to the Company Employee
Benefit Plans have been made timely; (E) no act, omission or transaction has
occurred which could result in imposition on Midwest or any of the Subsidiaries
of breach of fiduciary duty liability damages, a civil penalty assessed or a tax
imposed pursuant to applicable law; (F) there is no matter pending with respect
to any of the Company Employee Benefit Plans before any Governmental Authority;
(G) each of the Company Employee Benefit Plans complies, in form and operation
with applicable law; (H) neither Midwest nor any of the Subsidiaries has any
liabilities or other obligations, whether actual or contingent, with respect to
any Company Employee Benefit Plan, including liability for post-retirement
medical benefits, post-retirement life insurance benefits, continuation coverage
or severance benefits; and (I) neither AMEC, AMEC Americas, Midwest nor any of
the Subsidiaries nor any present or former director or officer of, or any
employee or other agent of, Midwest or any of the Subsidiaries has made any
written or oral representations or promises to any present or former director,
officer, employee or other agent concerning his or her terms, conditions or
benefits of employment, including the tenure of any such employment or the
conditions under which such employment may be terminated by Midwest or any of
the Subsidiaries, which will be binding upon or enforceable against Midwest or
any of the Subsidiaries after the Closing.
          (vi) Neither Midwest, any of the Subsidiaries nor any of the Company
Employee Benefit Plans has any obligation or commitment with respect to
retirees.
          (vii) The Company Employee Benefit Plans have been maintained, in all
material respects, in accordance with their terms and in accordance with all
applicable laws, and neither Midwest, any of the Subsidiaries, nor any “party in
interest” or “disqualified person” with respect to the Company Employee Benefit
Plans, has engaged in any prohibited transaction under applicable law.
          (viii) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in any payment
becoming due to any employee or group of employees of Midwest or any of the
Subsidiaries.
          (ix) True, correct and complete copies of each of the Company Employee
Benefit Plans, and related trusts, if applicable, including all amendments
thereto, have been furnished to Purchaser.
          (x) Except as set forth in Section 4.1(aa) of the Disclosure Schedule,
no employee of Midwest or any of the Subsidiaries is currently on a leave of
absence due to sickness or disability and no claim is pending or expected to be
made by an employee, former employee or independent contractor of Midwest or any
of the Subsidiaries for workers’ compensation or similar benefits.
Share Purchase Agreement (Final)

-24-



--------------------------------------------------------------------------------



 



       (bb) Employment Contracts. Except as set forth in Section 4.1(bb) of the
Disclosure Schedule, or as contemplated by this Agreement:
          (i) Neither Midwest nor any of the Subsidiaries is subject to or
obligated under any agency, consulting, employment, severance, termination or
similar arrangement, or any share option, share purchase or similar plan or
other similar arrangement, entered into or maintained for the benefit of its
employees or any other Person, or any agreement that provides for a payment on
termination other than what would be implied under common law; and
          (ii) No employee of Midwest or any of the Subsidiaries or any other
Person owns, or has any right granted by Midwest or any of the Subsidiaries to
acquire, any interest in any of the assets or the business of Midwest or any of
the Subsidiaries.
       (cc) Labour Matters.
          (i) Sellers have previously provided to Purchaser a complete and
accurate list of all of the employees of Midwest and the Subsidiaries, showing
each such employee’s position and total compensation.
          (ii) Section 4.1(cc) of the Disclosure Schedule contains a true and
correct list of all collective bargaining agreements and other labour agreements
with any labour union or employee association affecting the Midwest Group.
Except as set forth in Section 4.1(cc) of the Disclosure Schedule: (A) such
agreements are in full force and effect, (B) neither Midwest nor any of the
Subsidiaries is in breach or default under any of such agreements, and (C) there
is no pending or, to the Knowledge of Sellers or the Midwest Group, threatened
labour dispute, grievance, strike or work stoppage by the employees of Midwest
or any of the Subsidiaries. Except as set forth in Section 4.1(cc) of the
Disclosure Schedule, neither Midwest nor any of the Subsidiaries has made any
commitments to or conducted negotiations with any labour union or employee
association with respect to any future agreements and there have not been any
attempts to organize, certify or establish any labour union or employee
association.
          (iii) Midwest and the Subsidiaries are in compliance with all laws,
rules, regulations and orders relating to the employment of labour, including
all such laws, rules, regulations and orders relating to wages, hours,
collective bargaining, occupational health and safety, workers’ hazardous
materials, employment standards, pay equity, language of work and workers’
compensation. There are no outstanding inquiries, charges or complaints against
Midwest or any of the Subsidiaries relating to unfair labour practices, unjust
dismissal, non-compliance with any legal obligation in relation to any
employees, discrimination, harassment, non-compliance with health and safety in
the workplace legislation or under any legislation to any employees. Each of
Midwest and the Subsidiaries has paid in full all amounts owing under all
applicable workers’ compensation legislation in the provinces in which it
conducts operations, and the workers’ compensation claims
Share Purchase Agreement (Final)

-25-



--------------------------------------------------------------------------------



 



experienced in connection with the operation of the businesses of the Midwest
Group would not entail additional monetary obligations for the period ending at
the Closing.
          (iv) With respect to any termination of employment of any employee of
Midwest or any Subsidiary which has occurred before the Closing, each of Midwest
and the Subsidiaries, as applicable, has paid, or accrued on the Financial
Statements, in full all amounts, obligations and debts owing to any such
terminated employees, including all wages, salary, bonuses, commissions,
vacation, holiday pay and severance amounts in lieu of notice of termination.
       (dd) Accounts Receivable. All of the accounts, notes and loans receivable
that have been recorded on the books of the Midwest Group are bona fide and
represent accounts receivable validly due for services rendered in the ordinary
course of business.
       (ee) Taxes. Except as set forth in Section 4.1(ee) of the Disclosure
Schedule:
          (i) Midwest and each of the Subsidiaries have (A) timely filed with
all applicable tax authorities all federal, provincial and local returns,
reports, designations, elections and statements required to be filed by it or on
its behalf with respect to any Taxes (“Tax Returns”), and all such Tax Returns
dated after 2001 have been provided to Purchaser and are true, complete and
accurate in all material respects; and (B) timely withheld from employee wages
and payments to non-residents and paid over to the proper Governmental
Authorities all amounts required to be so withheld and paid over. Each of
Midwest and the Subsidiaries has fulfilled all requirements under the Tax Act
and the regulations thereto, the Canada Pension Plan, the Employment Insurance
Act (Canada) and any other applicable provincial legislation, providing for the
payment or withholding of any sum, fee, assessment or other payment in relation
to the employees of Midwest and the Subsidiaries and has remitted all amounts
withheld to the appropriate authorities within the prescribed times;
          (ii) None of Sections 79, 80, 80.01, 80.02, 80.03 or 80.04 of the Tax
Act, or any equivalent provision of the tax legislation of any province or any
other jurisdiction, have applied or will apply to Midwest or any of the
Subsidiaries at any time up to and including the Closing Date;
          (iii) Midwest and each of the Subsidiaries has paid to all applicable
tax authorities all Taxes and all installments of Taxes required to be paid by
it, and no portion of any such Taxes is outstanding;
          (iv) Neither Midwest nor any of the Subsidiaries is subject to or a
party to any audit, assessment, reassessment, determination of loss,
reclassification of assets, objection, or appeal with respect to any Taxes or
any matter required to be disclosed in any Tax Return or to any agreement to
extend the time to file any Tax Return or limitation period for the assessment
or collection of any taxes, and to the best of Sellers’ knowledge, no tax
authority has threatened to initiate or is considering initiating any such
action with respect to Taxes or Tax Returns; and
Share Purchase Agreement (Final)

-26-



--------------------------------------------------------------------------------



 



          (v) Each of Midwest and the Subsidiaries is duly registered for the
purposes of Part IX of the Excise Tax Act (Canada) with respect to goods and
services tax and Midwest’s registration number is 12341 7438 RT0001, MGCL’s
registration number is 12830 5638 RT0001 and MPRI’s registration number is 89472
8567 RT0001.
       (ff) Tangible Personal Property. Section 4.1(ff) of the Disclosure
Schedule contains a true and complete list of each item of Tangible Personal
Property which the Midwest Group owns or purports to own having a fair market
value of $37,500 or greater.
       (gg) Absence of Certain Business Practices. Neither Midwest nor any of
the Subsidiaries, nor any of their partners, officers, directors, managers,
employees or agents, nor any other Person acting on any of their behalf, has,
directly or indirectly, given or agreed to give any gift or similar benefit
(other than with respect to bona fide payments for which adequate consideration
has been given) to any customer, supplier, governmental employee or other Person
who is or may be in a position to help or hinder the business of Midwest or any
of the Subsidiaries (or assist Midwest or any of the Subsidiaries in connection
with any actual or proposed transaction): (i) which might subject Midwest or any
of the Subsidiaries or their Affiliates to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, including with respect to the
FCPA; (ii) which, if not continued in the future, would have a Material Adverse
Effect on the Midwest Group or which might subject Midwest or any of the
Subsidiaries to suit or penalty in any private or governmental litigation or
proceeding; or (iii) for establishment or maintenance of any concealed fund or
concealed bank account. Neither Midwest nor any of the Subsidiaries has received
or otherwise had or obtained Knowledge of any complaint, allegation, assertion
or claim, whether written or oral, alleging fraud or suspected fraud affecting
Midwest or any of the Subsidiaries.
     (hh) Books and Records. All books, records and files of the Midwest Group
(i) have been prepared, assembled and maintained in accordance with usual and
customary policies and procedures; and (ii) fairly and accurately reflect the
ownership, use, enjoyment and operation by Midwest and the Subsidiaries of their
assets and the Business. The minute books of Midwest and the Subsidiaries
contain complete and accurate records of the actions of the shareholders and
directors of Midwest and the Subsidiaries.
     (ii) Powers of Attorney; Authorized Signatories. Section 4.1(ii) of the
Disclosure Schedule lists (i) the names and addresses of all persons holding
powers of attorney on behalf of Midwest or any of the Subsidiaries; and (ii) the
names of all banks and other financial institutions in which Midwest or any of
the Subsidiaries currently has an account, deposit or safe deposit box, along
with the account numbers and the names of all persons authorized to draw on such
accounts or deposits or to have access to such boxes.
     (jj) Agreements with Sellers. Except as set forth in Section 4.1(jj) of the
Disclosure Schedule, there are no agreements or contracts in existence between
AMEC, AMEC Americas or any of their Affiliates (other than the Midwest Group)
and Midwest or any of the Subsidiaries which extend beyond the Closing.
Share Purchase Agreement (Final)

-27-



--------------------------------------------------------------------------------



 



     (kk) Bankruptcy and Insolvency Matters. No action or proceeding has been
commenced or filed by or against AMEC, AMEC Americas, Midwest or any of the
Subsidiaries or which seeks or may lead to receivership, bankruptcy, a consumer
proposal or any other similar proceeding in respect of AMEC, AMEC Americas,
Midwest or any of the Subsidiaries, the adjustment, compromise or composition of
claims against AMEC, AMEC Americas, Midwest or any of the Subsidiaries or the
appointment of a trustee, receiver, liquidator, custodian or other similar
officer for AMEC, AMEC Americas, Midwest or any of the Subsidiaries or any
portion of their assets. No such action or proceeding has been authorized or is
being considered by or on behalf of AMEC, AMEC Americas, Midwest or any of the
Subsidiaries and no creditor of AMEC, AMEC Americas, Midwest or any of the
Subsidiaries has threatened to commence or advised that it may commence, any
such action or proceeding.
     (ll) Resident of Canada. Neither AMEC nor AMEC Americas is a non-resident
of Canada for purposes of the Tax Act.
     (mm) Unanimous Shareholder Agreements. Any and all prior unanimous
shareholder, pooling, escrow or similar agreements respecting Midwest and the
Subsidiaries have been terminated.
     (nn) Remuneration of Certain Persons. Except for payment or reimbursement
of expenses, repayment of loans, payment of management fees, dividends and
salaries payable in the ordinary course, consistent with past practice (the
details of which have been provided to Purchaser), no payments have been made or
authorized since December 31, 2006, by Midwest or any of the Subsidiaries to any
of their officers, directors, shareholders or employees, or former officers,
directors, shareholders or employees, or to any Person or company not dealing at
arm’s length (as such term is defined in the Tax Act) with Midwest or any of the
Subsidiaries, or any such Person.
     (oo) Delivery of Documents. True and complete copies of all written
instruments described or listed on the Disclosure Schedule have been delivered
or made available to Purchaser.
     (pp) Disclosure. No representation or warranty of AMEC or AMEC Americas set
forth in this Agreement or in any of the Schedules or Exhibits hereto, or other
statement in writing or certificate furnished or to be furnished to Purchaser by
or on behalf of AMEC or AMEC Americas in connection with the transactions
contemplated hereby, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which they are
made.
     4.2. Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Sellers as follows:
     (a) Organization of Purchaser. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of British Columbia,
Canada, and has all requisite power and authority to own its properties and to
enter into and perform its obligations under this Agreement and the other
agreements and instruments to be executed and delivered by it in connection with
the transaction contemplated hereby.
Share Purchase Agreement (Final)

-28-



--------------------------------------------------------------------------------



 



     (b) Authority. Purchaser has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by Purchaser have been duly
authorized by all necessary corporate and other action, and no further corporate
or other action is necessary on the part of Purchaser for Purchaser to execute
and deliver this Agreement and to consummate and perform its obligations
hereunder.
     (c) Validity and Binding Effect. This Agreement has been executed and
delivered on behalf of Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.
     (d) Noncontravention. The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance by
Purchaser with the provisions hereof will not, conflict with, result in any
violation of or default (with or without notice or lapse of time or both) under,
give rise to a right of termination, cancellation or acceleration of any
obligation or to the loss of a material benefit under, any provision of (i) the
Certificate or Articles of Incorporation or Bylaws of Purchaser; (ii) any loan
or credit agreement, note, bond, mortgage, indenture, lease, permit, concession,
franchise, license or other contract, agreement or instrument applicable to
Purchaser; or (iii) any judgment, order, decree, statute, law, ordinance, rule
or regulation applicable to Purchaser or any of its properties or assets.
     (e) Consents and Approvals. No consent, approval, order or authorization
of, registration, declaration or filing with, or permit from, any Governmental
Authority is required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement by Purchaser or the consummation by
Purchaser of the transactions contemplated hereby, except for the filing of a
pre-merger notification under the Competition Act (Canada) and the expiration or
termination of the applicable waiting period thereunder. No Third-Party Consent
is required by or with respect to Purchaser in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
     (f) Litigation. There is no litigation, proceeding or investigation pending
or, to the knowledge of Purchaser, threatened against or affecting Purchaser
that questions the validity or enforceability of this Agreement or any other
document, instrument or agreement to be executed and delivered by Purchaser in
connection with the transactions contemplated hereby.
     (g) Funding. Purchaser has available adequate funds in an aggregate amount
sufficient to pay (i) all amounts required to be paid to Sellers upon and
following the Closing under this Agreement, and (ii) all expenses incurred or
which will be incurred by Purchaser in connection with this Agreement and the
transactions contemplated hereby.
Share Purchase Agreement (Final)

-29-



--------------------------------------------------------------------------------



 



     (h) Investment Intent. Purchaser is acquiring the Shares for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, except in compliance with applicable securities laws.
     (i) Disclosure. No representation or warranty of Purchaser set forth in
this Agreement or in any of the Schedules or Exhibits hereto, or other statement
in writing or certificate furnished or to be furnished to Sellers by or on
behalf of Purchaser in connection with the transactions contemplated hereby,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances in which they are made.
ARTICLE V
COVENANTS
     5.1 Conduct of Business by the Midwest Group Pending Closing. During the
period from the Effective Date to the Closing, Sellers shall cause Midwest and
the Subsidiaries to operate their businesses in the ordinary course and shall
use all commercially reasonable efforts to preserve in all material respects the
business organizations (subject to Section 5.8), assets, prospects and
advantageous business relationships of the Midwest Group and to maintain
satisfactory relationships with the licensors, licensees, suppliers,
contractors, distributors, customers and others having advantageous business
relationships with the Midwest Group, and except as may be contemplated by this
Agreement or with the prior written consent of Purchaser, which consent shall
not be unreasonably withheld or delayed, shall not permit Midwest or any of the
Subsidiaries to take any of the following actions:
     (a) authorize or effect any change in its Organizational Documents (subject
to Section 5.8);
     (b) grant any options, warrants or other rights to purchase or obtain any
of its share capital or issue, sell or otherwise dispose of any of its share
capital;
     (c) issue any note, bond or other debt security or create, incur, assume or
guarantee any indebtedness for borrowed money or capitalized lease obligation;
     (d) impose any security interest upon any of its assets;
     (e) make any capital investment in, make any loan to, or acquire the
securities or assets of any other Person;
     (f) make any change in employment terms for any of its directors, officers
or employees outside the ordinary course of business;
     (g) enter into, adopt or amend any employment agreement or pension plan, or
grant, or become obligated to grant, any increase in the compensation payable or
to become payable to any of its officers, managers or directors or any general
increase in the
Share Purchase Agreement (Final)

-30-



--------------------------------------------------------------------------------



 



compensation payable or to become payable to its employees, except for such
actions as are otherwise specifically provided for herein;
     (h) acquire (including by lease) any material assets or properties or
dispose of, mortgage or encumber any material assets or properties, other than
in the ordinary course of business;
     (i) waive, release, grant or transfer any material rights or modify or
change in any material respect any material existing license, lease, contract or
other document, other than in the ordinary course of business and other than
actions otherwise contemplated by this Agreement;
     (j) make any capital expenditure, unless such expenditure is disclosed in
Section 5.1 of the Disclosure Schedule or is less than $50,000;
     (k) issue any bid or enter into, change or modify a Company Contract; or
     (l) commit to any of the foregoing.
     5.2 Access to Assets, Personnel and Information.
     (a) From the date hereof until the Closing, Sellers will afford to
Purchaser, at Purchaser’s sole risk and expense, access at reasonable times to
any of the assets, books and records, contracts, facilities, audit work papers
and payroll records of the Midwest Group and shall, upon request, furnish
promptly to Purchaser (at Purchaser’s expense) a copy of any file, book, record,
contract, permit, correspondence, or other written information, document or data
concerning the Midwest Group (or its assets) that is within the possession or
control of AMEC, AMEC Americas or the Midwest Group. During such period, Sellers
will make available to Purchaser office space and facilities at the office
facilities of the Midwest Group. Notwithstanding the foregoing, no investigation
pursuant to this Section 5.2(a) will affect or be deemed to modify any of the
representations or warranties made by Sellers in this Agreement. The
confidentiality of all such documents and information furnished to Purchaser
shall be maintained by Purchaser and treated the same as Purchaser would treat
its own confidential information.
     (b) Purchaser shall have the right and opportunity to make a physical
assessment of the assets of the Midwest Group and, in connection therewith,
shall have the right to enter and inspect such assets and all buildings and
improvements thereon. Sellers shall be provided 48 hours prior notice of any
such inspection, and Sellers shall have the right to witness all such
inspections; provided, however, that Purchaser shall cause the Purchaser
Representatives to conduct themselves at all times while on premises of the
Midwest Group in a manner likely to cause the least possible disruption to the
business activities of the Midwest Group. Purchaser shall keep any data or
information acquired by any such examinations and the results of any analyses of
such data and information strictly confidential and will not disclose any of
such data, information or results to any Person
Share Purchase Agreement (Final)

-31-



--------------------------------------------------------------------------------



 



unless otherwise required by law or regulation and then only after written
notice to Sellers of the determination of the need for disclosure. Purchaser
shall indemnify, defend and hold Sellers harmless from and against any and all
claims to the extent arising out of or as a result of the activities of
Purchaser on the assets of the Midwest Group in connection with conducting such
physical assessment, except to the extent of and limited by the negligence or
willful misconduct of AMEC, AMEC Americas or the Midwest Group or any
representative of AMEC, AMEC Americas or the Midwest Group.
     (c) From the date hereof until the Closing, Sellers shall cause the Midwest
Group to fully and accurately disclose to Purchaser and the Purchaser
Representatives all information that is (i) reasonably requested by Purchaser or
any of the Purchaser Representatives, (ii) known to Midwest or any of the
Subsidiaries, and (iii) relevant in any manner or degree to the value,
ownership, use, operation, development or transferability of the assets of the
Midwest Group.
     (d) Each of AMEC and AMEC Americas agrees that it will not (and will cause
its directors and officers not to), and Purchaser agrees that it will not (and
will cause the officers of Purchaser not to), use any information obtained
pursuant to this Section 5.2 for any purpose unrelated to the consummation of
the transactions contemplated by this Agreement.
     5.3 No Solicitation. Immediately following the execution of this Agreement,
Sellers shall not, and shall not permit the Midwest Group to, solicit, initiate,
knowingly encourage the submission of, or conduct discussions or negotiations
with respect to any offer or proposal to acquire all or any part of the Shares
or all or any material portion of the assets or business of the Midwest Group
(other than the transactions contemplated by this Agreement), whether by merger,
purchase of assets, tender offer, exchange offer or otherwise. Sellers shall
notify Purchaser immediately if any third party makes any offer with respect to
the foregoing.
     5.4 Additional Arrangements. Subject to the terms and conditions herein
provided, each of the Parties shall take, or cause to be taken, all actions and
shall do, or cause to be done, all things necessary, appropriate or desirable
under any applicable laws and regulations or under applicable governing
agreements to consummate and make effective the transactions contemplated by
this Agreement, including using reasonable efforts to obtain all necessary
waivers, consents and approvals and effecting all necessary registrations and
filings. Each of the Parties shall take, or cause to be taken (including actions
which Sellers shall cause the Midwest Group to take), and in the case of
Purchaser, shall use reasonable efforts to take or cause to be taken, all
actions or shall do, or cause to be done, or in the case of Purchaser, shall use
reasonable efforts to do or cause to be done all things necessary, appropriate
or desirable to cause the covenants and conditions applicable to the Closing of
the transactions contemplated hereby to be performed or satisfied as soon as
practicable. In addition, if any Governmental Authority shall have issued any
order, decree, ruling or injunction, or taken any other action that would have
the effect of restraining, enjoining or otherwise prohibiting or preventing the
consummation of the transactions contemplated hereby, each of the Parties shall
use reasonable efforts to have such order, decree, ruling or injunction or other
action declared ineffective as soon as practicable.
Share Purchase Agreement (Final)

-32-



--------------------------------------------------------------------------------



 



     5.5 Payment of Expenses. Except as otherwise provided herein, each of the
Parties shall bear its own expenses in connection with the transactions
contemplated herein, including all fees and expenses of agents, representatives,
counsel and accountants engaged by it.
     5.6 Public Announcements. Sellers and Purchaser shall consult with each
other before issuing any press release or otherwise making any public statement
with respect to the transactions contemplated by this Agreement and shall not
issue any press release or make any such public statement prior to obtaining the
approval of the other Party; provided, however, that such approval shall not be
required where such release or announcement is required by applicable law,
securities regulations or stock exchange rules; and provided further, that
either Sellers or Purchaser may respond to inquiries by the press or others
regarding the transactions contemplated by this Agreement, so long as such
responses are consistent with such Party’s previously issued press releases.
     5.7 Tax Returns. Sellers shall prepare and provide to Purchaser a draft
stub period Tax Return which shall assume that the pre-closing transactions, if
any, contemplated by Section 5.8 had not occurred. In the event that the
transactions contemplated by Section 5.8 have occurred prior to Closing,
Purchaser shall prepare a Tax Return taking such transactions into account.
Prior to filing any Tax Return required to be filed by any of Midwest or the
Subsidiaries for any period ending on or before the Closing Date, Sellers shall
be entitled to review such Tax Return no later than 30 days prior to the date
such Tax Return is due to be filed and Purchaser shall incorporate any resulting
requests to amend such Tax Return received by it no later than 10 days prior to
such due date as Purchaser considers reasonable.
     5.8 Pre-Closing Transactions. Prior to the Closing Date, Purchaser may
request that any of Midwest or the Subsidiaries establish one or more subsidiary
corporations and/or one or more limited partnerships between members of the
Midwest Group and transfer all or any portion of the businesses of the Midwest
Group related to the Business or otherwise to such subsidiary corporations or
partnerships. Sellers agree, at Purchaser’s expense, to comply with such request
and cause the members of the Midwest Group to undertake such transactions,
including the execution of the necessary agreements and tax elections, provided
that: (i) Purchaser bears all the costs of completing such transactions;
(ii) Sellers and their counsel, acting reasonably, are of the view that such
transactions do not violate any statutory, contractual or equitable obligation
of any member of the Midwest Group; (iii) Purchaser agrees to fully indemnify
Sellers for all losses (including for certainty, any Taxes) in respect of such
transactions, including the unwinding of such transactions; (iv) Purchaser
agrees to forego the indemnity of Sellers for all losses (including for
certainty any Taxes) in respect of such transactions; (v) Purchaser and its
counsel prepare all agreements, conveyances, resolutions and similar documents
necessary to undertake such transactions; and (vi) Purchaser prepares all
necessary tax elections required to complete such transactions on a tax-deferred
basis.
     5.9 Further Assurances. From time to time after the Closing, each of the
Parties will execute and deliver such further instruments of conveyance and
transfer and take such other action as the other Party may reasonably request in
order more effectively to convey and transfer the Shares and to assist in
completing the transactions contemplated by this Agreement.
Share Purchase Agreement (Final)

-33-



--------------------------------------------------------------------------------



 



     5.10 Taxes. Except for any Taxes of any nature resulting from the
transactions described or contemplated under Section 5.8: (i) Sellers shall bear
and pay any applicable sales, use and/or other transfer taxes payable in
connection with this Agreement and the transactions contemplated hereby;
(ii) Sellers shall be responsible for remitting all such taxes to the
appropriate Governmental Authority; (iii) Sellers shall be responsible for all
Taxes resulting from any inter-company financial transactions completed prior to
the Closing for the purpose of eliminating inter-company balances or redeeming
any preferred shares; and (iv) Sellers shall be responsible for any income taxes
resulting from the transactions contemplated in this Agreement, except for any
Taxes of any nature resulting from the transactions described or contemplated
under Section 5.8.
     5.11 Confidentiality.
     (a) Prior to the Closing, Sellers agree that they will not use or disclose
to any third party, excluding Seller Representatives, any confidential
information with respect to Purchaser. Sellers acknowledge and agree that
non-public information concerning the progress of the transaction contemplated
by this Agreement is confidential information. For a period of two years after
the Effective Date, Sellers shall hold, and shall cause their Affiliates and the
Seller Representatives to hold, confidential all information pertaining to the
business or assets of the Midwest Group which is non-public, confidential or
proprietary in nature, except to the extent (a) such information is of record
with any public agency; (b) such information is or becomes public knowledge
through no action of AMEC, AMEC Americas, their Affiliates or any of the Seller
Representatives; or (c) AMEC, AMEC Americas, any of their Affiliates or any of
the Seller Representatives is required by law, securities regulations or stock
exchange rules to disclose.
     (b) Prior to the Closing, Purchaser agrees that it will not use or disclose
to any third party, excluding Purchaser Representatives, any confidential
information with respect to Sellers or the Midwest Group. Purchaser acknowledges
and agrees that non-public information concerning the progress of the
transaction contemplated by this Agreement is confidential information. For a
period of two years after the Effective Date, Purchaser shall hold, and shall
cause its Affiliates and the Purchaser Representatives to hold, confidential all
information pertaining to the business or assets of Sellers (other than
information relating to the Midwest Group) which is non-public, confidential or
proprietary in nature, except to the extent (a) such information is of record
with any public agency; (b) such information is or becomes public knowledge
through no action of Purchaser, its Affiliates or any of the Purchaser
Representatives; or (c) Purchaser, any of its Affiliates or any of the Purchaser
Representatives is required by law, securities regulations or stock exchange
rules to disclose; provided, however, that upon the Closing, Purchaser shall not
owe Sellers a duty to keep confidential information of the Midwest Group to the
extent that such information does not include information confidential or
proprietary to Sellers.
     5.12 Noncompetition. Each Seller agrees that, for a period of five years
from the date of the Closing, it will not, directly or indirectly, in any way
(a) compete with Purchaser or the Midwest Group in Western Canada or the
Northern Territories by engaging in the Business (by soliciting
Share Purchase Agreement (Final)

-34-



--------------------------------------------------------------------------------



 



Purchaser’s customers or otherwise) or operating, holding an equity or debt
interest in, or extending financial assistance to any person or entity (other
than Purchaser or the Midwest Group) which is then engaged in the Business as it
is conducted by the Midwest Group on the date of the Closing or during the
three-year period prior to the Closing Date; or (b) solicit any employee of the
Midwest Group for employment by AMEC or AMEC Americas or any of their Affiliates
or any undertaking with which AMEC or AMEC Americas or any of their Affiliates
is associated. For purposes of this Section 5.12, the term Purchaser shall also
include Affiliates of Purchaser. Nothing herein shall prevent AMEC, AMEC
Americas or their Affiliates from owning up to two percent of the outstanding
share capital of any publicly traded entity, regardless of the business in which
such entity might be engaged.
     5.13 Employees. All employees of the Midwest Group as of the Closing Date
will remain employed by the Midwest Group, and shall maintain their seniority
and salary levels; provided, however, that the continued employment by such
employees beyond the Closing Date shall be subject to normal management
prerogatives. From and after the Closing Date, neither AMEC nor AMEC Americas
shall be responsible for any employment-related obligations for the Midwest
Group employees, including, for the avoidance of doubt, any severance
obligations.
     5.14 Brokers’ Fees. Each of AMEC and AMEC Americas, on the one hand, and
Purchaser, on the other, represents and warrants to the other that, it has not
incurred any liability for brokerage fees, finder’s fees, agent’s commissions,
or other similar forms of compensation in connection with or in any way related
to the transactions contemplated by this Agreement, except that Crown Capital
has acted as an advisor to Purchaser in connection with the transaction
contemplated under this Agreement, and Purchaser acknowledges its sole
responsibility for payment of any associated fees payable to Crown Capital. Each
of Purchaser, on the one hand, and AMEC and AMEC Americas, on the other, agrees
to indemnify, defend and hold the other and its related persons harmless from
any claim or demand for any commission, fee or other compensation by any broker,
finder, agent or similar intermediary claiming to have been employed by or on
behalf of the indemnifying party, and to bear the cost of attorneys’ fees and
expenses incurred in defending against any such claim.
     5.15 Mutual Cooperation. Each Party shall cooperate with the other Parties,
which cooperation shall include the furnishing of testimony and other evidence,
permitting access to employees and providing information regarding the
whereabouts of former employees, as reasonably requested by the other Party in
connection with the prosecution or defense of any claims or other matters
relating to the transactions contemplated herein.
Share Purchase Agreement (Final)

-35-



--------------------------------------------------------------------------------



 



     5.16 Preservation of Files and Records. For a period of five years after
the date of the Closing: (a) Purchaser shall preserve, or cause the Midwest
Group to preserve, all files and records relating to the Midwest Group that are
less than five years old, shall allow Sellers or their designee reasonable
access to such files and records and the right to make copies and extracts
therefrom at any time during normal business hours and shall not dispose of any
thereof without first offering them to Seller; and (b) Sellers shall preserve
all files and records relating to the Midwest Group that are less than five
years old and that are retained by AMEC and AMEC Americas, shall allow Purchaser
or its designee reasonable access to such files and records relating to the
Midwest Group as may be in the possession of AMEC or AMEC Americas and the right
to make copies and extracts therefrom at any time during normal business hours
and shall not dispose of any thereof without first offering them to Purchaser;
provided, however, that, after the expiration of the five years following the
Closing Date, each Seller shall, and Purchaser shall or shall cause the Midwest
Group to, as applicable, preserve all files and records which relate to or are
necessary or useful for the prosecution, defense or investigation of any matter
(whether or not such matter is a Claim subject to any Party’s obligation to
indemnify any other Party) for the earlier of (i) the expiration of the statute
of limitations applicable to such matter and (ii) the period of time reasonably
requested by the prosecuting, defending or investigating Party. A Party shall
not have obligations to preserve files and records for the extended period
provided for in the foregoing proviso unless any other Party has notified such
Party of its need or potential need for such records prior to the expiration of
the five years following the Closing Date.
     5.17 Compliance with Law and Rules. The Parties acknowledge that Purchaser,
Purchaser’s Affiliates and all of their employees, officers, directors and
representatives are subject to the United States Foreign Corrupt Practices Act
of 1977 (the “FCPA”), and that, accordingly, all of Sellers’ activities under or
in connection with this Agreement are subject to the requirements of the FCPA.
Each Seller warrants and agrees that, in connection with the transaction
contemplated by this Agreement, neither it nor anyone acting on its behalf has
violated the FCPA by paying, offering or giving anything of value to any
government official, political party or political candidate, any public
international organization official or any other person with the knowledge that
the payment, promise or gift, in whole or in part, would be passed on to any of
the foregoing in order to influence an official act or decision that would
assist AMEC, AMEC Americas, Purchaser or the Midwest Group in securing an
improper advantage or in obtaining or retaining business or in directing
business to any other Person. Each Seller certifies that, in connection with the
transaction contemplated by this Agreement: (a) its conduct is consistent with
the FCPA and (b) it has not engaged in any conduct contrary to the FCPA.
     5.18 Privacy Matters.
     (a) Disclosed Personal Information. The Parties acknowledge that they are
responsible for compliance at all times with Applicable Privacy Laws which
govern the collection, use and disclosure of Personal Information acquired by or
disclosed to any Party pursuant to or in connection with this Agreement (the
“Disclosed Personal Information”).
Share Purchase Agreement (Final)

-36-



--------------------------------------------------------------------------------



 



     (b) No Unrelated Use. No Party shall use the Disclosed Personal Information
for any purposes other than those related to the performance of this Agreement
and the completion of the transactions contemplated hereby.
     (c) Necessary Disclosure. Each Party acknowledges and confirms that the
disclosure of Personal Information is necessary for the purposes of determining
if the Parties shall proceed with the transactions contemplated hereby, and that
the disclosure of Personal Information relates solely to the carrying on of the
business and the completion of the transactions contemplated hereby.
     (d) Applicable Measures. Each Party acknowledges and confirms that it has
and shall continue to employ appropriate technology and procedures in accordance
with applicable law to prevent accidental loss or corruption of the Disclosed
Personal Information, unauthorized input or access to the Disclosed Personal
Information, or unauthorized or unlawful collection, storage, disclosure,
recording, copying, alteration, removal, deletion, use or other processing of
such Disclosed Personal Information.
     (e) Duty to Keep Confidential. Each Party shall at all times keep strictly
confidential all Disclosed Personal Information provided to it, and shall
instruct those employees or advisors responsible for processing such Disclosed
Personal Information to protect the confidentiality of such information in a
manner consistent with the Parties’ obligations hereunder. Each Party shall
ensure that access to the Disclosed Personal Information shall be restricted to
those employees or advisors of the respective Party who have a bona fide need to
access to such information in order to complete the transactions contemplated
hereby.
     (f) Duty to notify. Each Party shall promptly notify the other Parties of
all inquiries, complaints, requests for access, and claims of which the Party is
made aware in connection with the Disclosed Personal Information. The Parties
shall fully co-operate with one another, with the persons to whom the Personal
Information relates, and any Authorized Authority charged with enforcement of
Applicable Privacy Laws, in responding to such inquiries, complaints, requests
for access, and claims.
     (g) Duty to Return or Destroy. Upon the expiry or termination of this
Agreement, or otherwise upon the reasonable request of any Party hereto, the
other Parties shall forthwith cease all use of the Personal Information acquired
by such other Parties in connection with this Agreement and will return to the
requesting Party or, at the requesting Party’s request, destroy in a secure
manner, the Disclosed Personal Information (and any copies).
     5.19 Environmental Inspection.
     (a) During the period from the Effective Date to the Closing, Sellers shall
permit Purchaser to conduct environmental inspections of the operations and
assets of the Midwest Group, including all properties owned or leased by the
Midwest Group.
Share Purchase Agreement (Final)

-37-



--------------------------------------------------------------------------------



 



     (b) Purchaser may retain Golder Associates to conduct, at Purchaser’s sole
expense, a Phase I Environmental Site Assessment (“Golder Phase I”) and a Phase
II Environmental Site Assessment (the “Golder Phase II”) to perform the scope of
work identified in the Golder Phase I and the resulting Golder Associates Work
Plan as well as any follow-up delineation investigation, inspection and/or audit
of the above ground storage tanks and underground sump holding/collection tank.
Purchaser shall provide Sellers with a copy of the Golder Phase I and II reports
once obtained.
     5.20 Environmental Remediation; Further Inspection. Sellers shall perform,
at Sellers’ sole expense, the following remediation activities at the Ellis
Drive Property:
     (a) Removal of the two fuel and/or diesel underground storage tanks and
surrounding soil under the environmental supervision and direction of Golder
Associates or subcontractors recommended by Golder Associates, and following
removal of the underground storage tanks, any remediation required as a result
of inspection by Golder Associates, at Sellers’ expense, of such removal site;
     (b) Remediation and removal of the surficial staining in the parking areas,
maintenance areas and other stained areas in the equipment storage yard as
identified in the Golder Phase II; and
     (c) Decommissioning of the monitoring wells located on the Ellis Drive
Property in consultation and with oversight by Golder Associates.
Sellers shall make reasonable efforts to perform the items set forth above prior
to Closing. Sellers shall also perform any other Phase III remediation
activities which are recommended as a result of the Golder Phase II. Sellers may
contest the findings of the Golder Phase II report by giving notice to Purchaser
within 14 days after receipt of the Golder Phase II report. Should notice be
properly given, the Golder Phase II report may be submitted, at Sellers’ sole
expense, to a qualified, independent environmental consultant, approved by
Purchaser, who shall provide advice to Purchaser, who will decide, acting
reasonably, whether the recommended remediation from the Golder Phase II report
is justified.
     5.21 Inter-company Indebtedness. Prior to the Closing, Sellers shall cause
all inter-company accounts, indebtedness, guarantees and indemnities between the
Midwest Group and AMEC or AMEC Americas, or any Affiliate of Sellers, to be
reduced to zero. Additionally, prior to the Closing, Sellers shall present to
Purchaser trial balances of Midwest, MGCL and MPRI evidencing that the
aforementioned debt obligations have been reduced to zero, along with an
accurate description on how such accounts were reduced to zero.
     5.22 Competition Act. Each Party shall cooperate with the other Parties
regarding the filing of the pre-merger notification required by the Competition
Act (Canada). Each of Sellers on the one hand, and Purchaser on the other hand,
shall bear one-half the cost of the $50,000 pre-merger notification filing fee
payable under the Competition Act (Canada).
Share Purchase Agreement (Final)

-38-



--------------------------------------------------------------------------------



 



     5.23 Prohibited Acquisitions.
     (a) No Seller or its Affiliates (excluding any Affiliate acquiring the
shares of AMEC plc, a corporation organized under the laws of the United
Kingdom, through merger) has acquired or will acquire any property that is
(i) Prohibited Property, (ii) shares of Willbros Group, Inc., or (iii) debt
issued by Willbros Group, Inc., for a period of at least four years after the
date of this Agreement.
     (b) To the best of Sellers’ knowledge as of the date of this Agreement, no
shareholder owning an interest of 10 percent or greater in AMEC plc has acquired
or intends to acquire property that is Prohibited Property.
ARTICLE VI
CONDITIONS
     6.1 Conditions to Each Party’s Obligation to Proceed with Closing. The
respective obligations of each Party to proceed with Closing shall be subject to
the satisfaction, at or prior to the Closing Date, of the following conditions:
     (a) Approvals. All filings required to be made prior to the Closing with,
and all consents, approvals, permits and authorizations required to be obtained
prior to the Closing from, any Governmental Authority in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Parties shall have been made or obtained
(as the case may be), except where the failure to obtain such consents,
approvals, permits and authorizations would not be reasonably likely to result
in a Material Adverse Effect on the Midwest Group or on Purchaser, as the case
may be, or to materially adversely affect the consummation of the transaction
contemplated by this Agreement. Prior to the Closing, Competition Act Approval
shall have been obtained.
     (b) No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transaction contemplated by this Agreement shall be in
effect; provided, however, that, prior to invoking this condition, each Party
shall use all reasonable efforts to have any such decree, ruling, injunction or
order vacated, and, if necessary, the Closing shall be delayed for up to 30 days
while such efforts are taking place.
     6.2 Conditions to Obligations of Purchaser. The obligations of Purchaser to
proceed with Closing are subject to the satisfaction of the following
conditions, any or all of which may be waived in whole or in part by Purchaser:
     (a) Representations and Warranties. The representations and warranties of
AMEC and AMEC Americas set forth in Section 4.1 shall be true and correct in all
material respects as of the Closing Date as though made on and as of that time
(except that any such representations and warranties which expressly relate only
to an earlier date shall be true and
Share Purchase Agreement (Final)

-39-



--------------------------------------------------------------------------------



 



correct on the Closing Date as of such earlier date), and Purchaser shall have
received a certificate signed by a Responsible Officer of AMEC and AMEC Americas
to such effect.
     (b) Performance of Covenants and Agreements by Seller. AMEC and AMEC
Americas shall have performed in all material respects all covenants and
agreements required to be performed by it under this Agreement at or prior to
the Closing Date, and Purchaser shall have received a certificate signed by a
Responsible Officer of AMEC and AMEC Americas to such effect.
     6.3 Conditions to Obligations of Seller. The obligations of Sellers to
proceed with the Closing is subject to the satisfaction of the following
conditions, any or all of which may be waived in whole or in part by Sellers:
     (a) Representations and Warranties. The representations and warranties of
Purchaser set forth in Section 4.2 shall be true and correct in all material
respects as of the Closing Date as though made on and as of that time (except
that any such representations and warranties which expressly relate only to an
earlier date shall be true and correct on the Closing Date as of such earlier
date), and Sellers shall have received a certificate signed by a Responsible
Officer of Purchaser to such effect.
     (b) Performance of Covenants and Agreements by Purchaser. Purchaser shall
have performed in all material respects all covenants and agreements required to
be performed by it under this Agreement at or prior to the Closing Date, and
Sellers shall have received a certificate signed by a Responsible Officer of
Purchaser to such effect.
ARTICLE VII
TERMINATION
     7.1 Termination Rights. This Agreement may be terminated at any time prior
to the Closing:
     (a) By mutual written agreement of Purchaser and Sellers;
     (b) By either Sellers or Purchaser if (i) except as provided in clause
(ii) below, the Closing has not occurred by July 5, 2007 (provided, however,
that the right to terminate this Agreement pursuant to this clause (i) shall not
be available to any Party whose breach of any representation or warranty or
failure to perform any covenant or agreement under this Agreement (which, in the
case of Sellers, shall include breach or failure by the Midwest Group) has been
the cause of or resulted in the failure of Closing to occur on or before such
date); (ii) the Closing has not occurred by July 5, 2007, solely because the
Competition Act Approval has not yet been obtained; provided, however, that if
the Commissioner of Competition, Industry Canada Competition Bureau (the
“Bureau”) has indicated that it requires or requests additional information upon
which to evaluate the transaction, each of the Parties, during the 30 days
following July 5, 2007, shall provide such information or otherwise reasonably
cooperate with the Bureau to cause the Bureau to reach its
Share Purchase Agreement (Final)

-40-



--------------------------------------------------------------------------------



 



determination and this Agreement shall not be subject to termination until the
expiration of such 30 days; or (iii) any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting Closing and such order, decree,
ruling or other action shall have become final and nonappealable (provided,
however, that the right to terminate this Agreement pursuant to this clause
(iii) shall not be available to any Party until such Party has used all
reasonable efforts to remove such injunction, order or decree and such efforts
may continue up to 30 days after the Effective Date);
     (c) By Purchaser if either Seller has failed to comply in any material
respect with any of such Seller’s covenants or agreements contained in this
Agreement and such failure has not been, or cannot be, cured within 10 business
days after notice and demand for cure thereof;
     (d) By Sellers (i) if Purchaser has failed to comply in any material
respect with any of Purchaser’s covenants or agreements contained in this
Agreement, and such breach or failure has not been, or cannot be, cured within
10 business days after notice and a demand for cure thereof; or
     (e) By either Sellers or Purchaser in the event that the Closing has not
occurred prior to August 6, 2007.
     7.2 Effect of Termination. If this Agreement is terminated by either
Sellers or Purchaser pursuant to the provisions of Section 7.1, this Agreement
shall forthwith become void without liability to any Party to this Agreement
except for, and there shall be no further obligation on the part of any Party or
its respective Affiliates except pursuant to, the provisions of Sections 2.2(b)
(with respect to the Deposit), 5.2(b) (but only to the extent of the
confidentiality and indemnification provisions contained therein), 5.5
(regarding payment of expenses), 5.8 (with respect to the indemnification
provisions contained therein), 5.11(a) and 5.11(b) (with respect to the
confidentiality provisions contained therein) and 5.15 (with respect to the
indemnification provisions contained therein), which shall continue pursuant to
their terms; provided, however, that a termination of this Agreement shall not
relieve any Party from any liability for damages incurred as a result of a
breach by such Party of its covenants, agreements or other obligations hereunder
occurring prior to such termination; and provided further, in no event will any
Party be liable to any other Party for incidental, consequential, exemplary,
punitive or special damages of any kind or for lost or imputed profits. If this
Agreement is terminated by Purchaser, Purchaser shall reimburse Sellers for the
reasonable costs incurred by Sellers related to the unwinding of the pre-closing
transactions described in Section 5.8. Upon such termination, Sellers shall be
free to immediately enjoy all rights of ownership and to sell, transfer,
encumber or otherwise dispose of the Shares to any other Person without any
restriction under this Agreement.
ARTICLE VIII
INDEMNIFICATION AND THIRD PARTY CLAIMS
     8.1 Indemnification. Subject to the limitations set forth in Section 8.3,
each of AMEC
Share Purchase Agreement (Final)

-41-



--------------------------------------------------------------------------------



 



and AMEC Americas (jointly and severally) and Purchaser (each an “Indemnifying
Party”) hereby agrees to indemnify, defend and hold harmless the other Party,
and its directors, officers, employees and controlled and controlling persons
(hereinafter, collectively, “related persons”), from and against all Claims
(other than Claims described in Section 8.3(b), 8.3(c) or 8.3(d)) asserted
against, resulting to, imposed upon or incurred by such Party or such Party’s
related persons (an “Indemnified Person”), to the extent resulting from: (a) the
inaccuracy or breach of any representation or warranty of the Indemnifying Party
contained in or made pursuant to this Agreement, or (b) the breach of any
covenant of the Indemnifying Party contained in or made pursuant to this
Agreement. AMEC and AMEC Americas (jointly and severally) hereby agree to
indemnify, defend and hold harmless Purchaser and its related persons from and
against all Claims asserted against, resulting to, imposed upon or incurred by
Purchaser or Purchaser’s related persons to the extent resulting from any Taxes
payable by Midwest or any of the Subsidiaries, or in each such case, their
successors and assigns, under the Tax Act or other applicable law for taxation
years ending on or before the Closing Date (or the portion of such Taxes for any
taxation year or period ending on or after the Closing Date that is attributable
to the portion of such year ending on the Closing Date), in all such cases to
the extent those Taxes are not reflected as a Current Liability or do not arise
directly as a result of those transactions described in Section 5.8. As used in
this Article VIII, the term “Claim” shall mean: (x) all debts, liabilities and
obligations; (y) all losses, damages, costs and expenses, including pre- and
post-judgment interest, Taxes, penalties, court costs and attorneys’ fees and
expenses; and (z) all demands, claims, actions, costs of investigation, causes
of action, proceedings, arbitrations, judgments, settlements and assessments,
whether or not ultimately determined to be valid.
     8.2 Defense of Third Party Claims.
     (a) In the event any Claim is asserted against any Indemnified Person by a
third party, the Indemnified Person shall with reasonable promptness notify the
Indemnifying Party of such Claim. If the Indemnified Person does not so notify
the Indemnifying Party within 15 days after becoming aware of such Claim, then
the Indemnifying Party shall, if such delay materially prejudices the
Indemnifying Party with respect to the defense of such Claim, be relieved of
liability hereunder in respect of such Claim to the extent of the damage caused
by such delay. In any such proceeding, following receipt of notice properly
given, the Indemnifying Party shall be entitled, at its sole discretion, to
assume the entire defense of such Claim (with counsel selected by it which is
reasonably satisfactory to the Indemnified Person or Persons), and the
Indemnifying Party shall bear the entire cost of defending such Claim. The
Indemnifying Party shall not have the right to settle any such Claim without the
written consent of the Indemnified Person or Persons, unless the settlement of
such Claim involves only the payment of monetary damages and no future affect
whatsoever on any Indemnified Person. In the event of the assumption of the
defense by the Indemnifying Party, the Indemnifying Party shall not be liable
for any further legal or other expenses subsequently incurred by the Indemnified
Persons in connection with such defense unless otherwise agreed to in writing by
the Indemnifying Party or as herein provided; provided, however, the Indemnified
Persons shall have the right to participate in such defense, at their own cost,
and the obligation to cooperate therewith.

-42-

Share Purchase Agreement (Final)



--------------------------------------------------------------------------------



 



     (b) Sellers shall assume responsibility for the existing Claims relating to
the Centra Gas Project; provided, that Purchaser shall cause the Midwest Group
and its employees to cooperate, to the extent reasonable, at Sellers’ expense,
in Sellers’ defense of such Claims. Such matters shall not be subject to any of
the limitations set forth in Section 8.3(f) but shall be subject to the
limitations set forth in Section 8.3(e).
     (c) Sellers shall also assume responsibility for the litigation matters set
forth in Section 4.1(q) of the Disclosure Schedule; provided, that Purchaser
shall cause the Midwest Group and its employees to cooperate, to the extent
reasonable, at Sellers’ expense, in Sellers’ defense of such Claims. Such
matters, other than those relating to the Centra Gas Project, shall be subject
to the limitations set forth in Section 8.3(f).
     8.3 Limit on Indemnity Obligations.
     (a) No Indemnified Person shall be entitled to seek indemnification from
any Indemnifying Party pursuant to this Article VIII with respect to any Claim
(other than a Claim under Section 8.2(b) or 8.2(c)) unless such Indemnified
Person notifies such Indemnifying Party of such Claim within (i) two years
following the Closing Date, with respect to Claims other than those arising from
a breach of Sellers’ representations and warranties contained in Section 4.1(s)
or Section 4.1(ee) (related to environmental matters or Taxes); or (ii) 30 days
after the expiration of the applicable statute of limitations (as the same may
have been extended or waived) with respect to Claims arising from a breach of
Sellers’ representations and warranties contained in Section 4.1(ee) (related to
Taxes); or (iii) four years following the Closing Date with respect to Claims
arising from a breach of Sellers’ representations and warranties contained in
Section 4.1(s) (related to environmental matters).
     (b) For any Claim against Midwest or any of the Subsidiaries that is in the
nature of a warranty claim, a claim for re-work, a complaint concerning
workmanship, or a claim for charge-back, liability and/or indemnification
asserted under the terms of any contract or subcontract, and which arises from
any project for which a majority of the work (measured by revenue) was performed
on or prior to the Closing Date:
     (i) For which insurance coverage, which has been accepted by the insurance
carrier of Sellers and their affiliates, responds to the Claim, Sellers shall
accept financial responsibility for all amounts covered by insurance, and
financial responsibility for the deductible amount will be divided between the
Parties, with 25 percent retained by the Midwest Group and 75 percent assumed by
Sellers;
     (ii) For which no insurance coverage responds to the Claim, financial
responsibility shall be divided between the Parties with 25 percent retained by
the Midwest Group and 75 percent assumed by Sellers; and
     (iii) The cumulative total of Claims, including insurance deductible
amounts, for which the Midwest Group shall be required to share 25 percent of
responsibility shall be capped at $2,000,000; therefore, the maximum liability
of the Midwest Group
Share Purchase Agreement (Final)

-43-



--------------------------------------------------------------------------------



 



with respect to these Claims shall be $500,000, and Sellers shall be responsible
for 100 percent of all Claims in excess of a cumulative total of $2,000,000;
provided, that Sellers’ liability for these Claims shall be limited as set forth
in Section 8.3(e) and 8.3(f), although any amounts not indemnified pursuant to
Section 8.3(f) shall be applied to the calculation of the $500,000 maximum
liability of Purchaser. Purchaser shall cause the Midwest Group and its
employees to cooperate, to the extent reasonable, at Sellers’ expense, in
Sellers’ defense of Claims for which Sellers are liable.
     (c) The Midwest Group shall assume liability for any Claim arising from
projects for which a majority of the work (measured by revenue) was performed
after the Closing Date.
     (d) Sellers shall assume no liability for any Claim arising from work
performed after the Closing Date.
     (e) The obligations of Sellers under this Article VIII shall be limited to
50 percent of the aggregate Purchase Price.
     (f) Notwithstanding anything to the contrary contained in this Agreement,
Sellers shall not be obligated to indemnify Purchaser pursuant to Section 8.1 or
8.2, or to pay any amounts under Section 8.3(b) (except with respect to any
Claims arising from Sellers’ representations and warranties in Section 4.1(ee),
Claims described in Section 8.2(b) and Claims arising from any breach of any
covenant of Sellers, including the covenants set forth in Sections 5.19 and
5.20): (i) for any Claim that is not a Material Claim and (ii) unless and until
the aggregate amount of all Claims other than Material Claims exceeds one
hundred thousand dollars ($100,000) (the “Threshold”) and then only to the
extent that the aggregate amount of the Claims other than Material Claims
exceeds the Threshold.
     8.4 Bonding. Purchaser shall indemnify and hold Sellers harmless from and
against any and all claims, losses, costs, liabilities, damages, demands and
expenses, judgments, interest, fines, penalties, amounts paid in settlement,
assessments, payments and/or other obligations of Sellers under or in respect of
any performance, payment or other bond or performance guarantee outstanding as
of the Closing Date with respect to projects that are subject to completion by
the Midwest Group after the Closing Date, if and to the extent arising as a
result of the non-performance, faulty performance or non-payment of the Midwest
Group post-Closing, or arising out of any other reason for which a claim is made
or may be made under such bonds or performance guarantees. This indemnity by
Purchaser, without limiting the foregoing, shall extend to and include all costs
and expenses to defend any such claims on behalf of Sellers and its sureties,
whether or not any such claim is valid.
     8.5 Other Indemnification Rights. The foregoing indemnification provisions
are in addition to, and not in derogation of, any statutory, equitable, or
common law remedy that an Indemnified Person may have for breach of any
representation, warranty, covenant or agreement;
Share Purchase Agreement (Final)

-44-



--------------------------------------------------------------------------------



 



provided, that, in the absence of fraud, the limitations on rights of
indemnification set forth in Section 8.3 shall apply to such remedies.
     8.6 Survival. The representations, warranties, covenants and agreements
made in this Agreement or in any certificate or instrument delivered in
connection herewith shall be in full force and effect notwithstanding any
investigation made by or disclosure made to either Party, whether before or
after the date hereof, shall survive the execution and delivery of this
Agreement, and shall survive the Closing and continue to be applicable and
binding thereafter for the period set forth in Section 8.3(a), at which time the
same shall terminate and be extinguished. The representations, warranties,
liabilities and indemnities created in this Agreement shall be deemed to apply
to all assignments, conveyances, transfers and other documents conveying the
Shares from AMEC and AMEC Americas to Purchaser. There shall not be any merger
of any of such representations, warranties, liabilities or indemnities in such
assignments, transfers or other documents.
ARTICLE IX
MISCELLANEOUS
     9.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive law of the Province of Alberta and the federal
laws of Canada without giving effect to the principles of conflicts of law
thereof.
     9.2 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.
     9.3 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either of the
Parties (whether by operation of law or otherwise) without the prior written
consent of Sellers if such assignment is sought by Purchaser, or Purchaser, if
such assignment is sought by Sellers, except that Purchaser may assign its
rights and obligations hereunder to any of its Affiliates; provided, however,
that any such assignment shall not relieve Purchaser from any of its obligations
hereunder. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and assigns.
     9.4 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the entire agreement between the Parties, and supersedes any
prior understandings, agreements, arrangements and representations between the
Parties, written or oral, to the extent they related in any way to the subject
matter hereof.
     9.5 Notices. All notices, requests, demands, claims and other
communications required or permitted to be given hereunder shall be in writing
and shall be given by (a) personal delivery (effective upon delivery),
(b) facsimile (effective on the next business day after transmission),
(c) recognized overnight delivery service (effective on the next business day
after delivery to the service), or (d) registered or certified mail, return
receipt requested and postage prepaid (effective on the third business day after
being so mailed), in each case addressed to the intended recipient as set forth
below:
Share Purchase Agreement (Final)

-45-



--------------------------------------------------------------------------------



 



If to Purchaser:
Willbros Acquisition Canada Limited
Suite 2600
Three Bentall Centre
595 Burrard Street
Vancouver V7X 1L3
British Columbia
Canada
with copies to:
c/o Willbros MSI Canada Inc.
2415 – 101 Street SW
Edmonton
Alberta
Canada T6X 1A1
Facsimile: +1-780-577-2743
Attention: Company Secretary
and
c/o Willbros USA, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
U.S.A.
Facsimile: +1-713-403-8136
Attention: General Counsel
and
Conner & Winters, LLP
4000 One Williams Center
Tulsa, Oklahoma 74172-0148
U.S.A.
Facsimile: +1-918-586-8625
Attention: Robert A. Curry
If to Seller:
Share Purchase Agreement (Final)

-46-



--------------------------------------------------------------------------------



 



AMEC Inc.
2020 Winston Park Drive
Suite 700
Oakville, Ontario
Canada L6H 6X7
Facsimile: 905-403-5034
Attention: Tarun Bafna
With copies to:
AMEC Inc.
2020 Winston Park Drive
Suite 700
Oakville, Ontario
Canada L6H 6X7
Facsimile: 905-403-5034
Attention: Charles Caza, General Counsel
and
Borden Ladner Gervais LLP
Scotia Plaza
40 King Street West
Toronto, Ontario
Canada M5H 3Y4
Facsimile: 416-361-7082
Attention: Paul G. Findlay
and
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Facsimile: 713.654.1871
Attention: Vivienne Schiffer
Either Party may change its address for receiving notices by giving written
notice of such change to the other Party in accordance with this Section 9.5.
     9.6 Amendment. This Agreement may be amended by the Parties at any time
only by a written instrument signed on behalf of each of the Parties.
     9.7 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
Share Purchase Agreement (Final)

-47-



--------------------------------------------------------------------------------



 



provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable. If any of the provisions of
this Agreement are determined to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions shall
not in any way be effected or impaired thereby.
     9.8 Waivers. The Parties may, to the extent legally allowed: (a) extend the
time for the performance of any of the obligations or other acts of the other
Party, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) waive
performance of any of the covenants or agreements, or satisfaction of any of the
conditions, contained herein. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such Party. Except as provided in this Agreement, no action
taken pursuant to this Agreement, including any investigation by or on behalf of
either Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by either Party of a breach
of any provision hereof shall not operate or be construed as a waiver of any
prior or subsequent breach of the same or any other provisions hereof.
     9.9 Enforcement of Agreement. The Parties agree that irreparable damage
could occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof or was otherwise breached. Accordingly, the
Parties hereby agree that each Party shall be entitled to an injunction to
prevent a breach of this Agreement and shall be entitled to specific performance
of the terms and provisions hereof in addition to any other remedy at law or in
equity.
[Signatures on following page.]
Share Purchase Agreement (Final)

-48-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

                      “Purchaser”       “Sellers”    
 
                    Willbros Acquisition Canada Limited       AMEC Inc.    
 
                   
By:
  /s/ Gay Stanley Mayeux       By:   /s/ Tarun Bafna    
 
 
 
Gay Stanley Mayeux          
 
Tarun Bafna    
 
  Attorney-in-Fact           Authorized Signer    
 
                                AMEC Americas Limited    
 
                   
 
          By:   /s/ Tarun Bafna    
 
                   
 
              Tarun Bafna    
 
              Authorized Signer    

Guarantee
Willbros Group, Inc. hereby guarantees the performance by Purchaser of all
obligations, agreements and covenants of Purchaser set forth in the above and
foregoing Agreement, including the indemnification obligations.

                     
By:
  /s/ Gay Stanley Mayeux       By:   /s/ William L. Pardue    
 
 
 
Gay Stanley Mayeux          
 
William L. Pardue    
 
  Attorney-in-Fact           Deputy Corporate Secretary    

Disclosure Schedule *
 
* Omitted. Willbros Group, Inc. agrees to furnish supplementally a copy of the
Disclosure Schedule to the Securities and Exchange Commission upon request.
Share Purchase Agreement (Final)

-49-